Registration Nos. 033-85982 811-08846 As filed with the Securities and Exchange Commission on July 29, 2010 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 35X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 36X (Check appropriate box or boxes) Tributary Funds, Inc. (Exact Name of Registrant as Specified in Charter) 1620 Dodge Street Omaha, NE 68197 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (800) 662-4203 Brittany Fahrenkrog 1620 Dodge Street Omaha, NE 68197 (Name and Address of Agent for Service) Copies to: Daniel A. Peterson Husch Blackwell Sanders LLP 190 Carondelet Plaza Suite 600 St. Louis, MO 63105 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) _x_on August 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Tributary Short-Intermediate Bond Fund (formerly First Focus Short-Intermediate Bond Fund) Institutional Class: FOSIX Institutional Plus Class: FOSPX Tributary Income Fund (formerly First Focus Income Fund) Institutional Class: FOINX Institutional Plus Class: FOIPX Tributary Balanced Fund (formerly First Focus Balanced Fund) Institutional Class: FOBAX Institutional Plus Class: FOBPX Tributary Core Equity Fund (formerly First Focus Core Equity Fund) Institutional Class: FOEQX Institutional Plus Class: FOEPX Tributary Large Cap Growth Fund (formerly First Focus Large Cap Growth Fund) Institutional Class: FOLCX Institutional Plus Class: FOLPX Tributary Growth Opportunities Fund (formerly First Focus Growth Opportunities Fund) Institutional Class: FOGRX Institutional Plus Class: FOGPX Tributary Small Company Fund (formerly First Focus Small Company Fund) Institutional Class: FOSCX Institutional Plus Class: FOSBX Tributary International Equity Fund (formerly First Focus International Equity Fund) Institutional Class: FFITX Institutional Plus Class: FIEPX Value. Stability. Service As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Fund Risk/Return Summaries Tributary Short-Intermediate Bond Fund 1 Tributary Income Fund 5 Tributary Balanced Fund 9 Tributary Core Equity Fund 13 Tributary Large Cap Growth Fund 17 Tributary Growth Opportunities Fund 21 Tributary Small Company Fund 25 Tributary International Equity Fund 29 Key Fund Information Principal Investment Objectives, Strategies and Risks 33 Portfolio Holdings of the Funds 44 Your Investment Buying, Selling and Exchanging Shares 44 Transaction Policies 46 Dividends and Taxes 47 Management of the Funds 49 Financial Highlights 54 For more information Back cover PROSPECTUS TributaryShort-Intermediate Bond Fund Investment Objective The Tributary Short-Intermediate Bond Fund seeks to maximize total return in a manner consistent with the generation of current income, preservation of capital and reduced price volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.50% 0.50% Distribution (12b-1) Fees None None Other Expenses 0.67% 0.42% Acquired Fund Fees and Expenses( 1 ) 0.02% 0.02% Total Annual Fund Operating Expenses 1.19% 0.94% Fee Waiver( 2 ) 0.24 % 0.27 % Total Annual Fund Operating Expenses After Fee Waiver 0.95 % 0.67 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0. 22 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only , for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Institutional Class $ 97 $ 354 $ 631 $ 1,422 Institutional Plus Class $ 68 $ 273 $ 494 $ 1,130 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 62% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest primarily all, but must invest at least 80%, of its assets in bonds, which include other fixed income securities . The Fund invests primarily indebt securities rated within the four highest credit categories (AAA, AA, A, BBB, or equivalent) by at least one nationally recognized statistical rating organization (“NRSRO”), or if unrated, deemed to be of comparable quality by the Fund’s investment adviser. The Fund may invest up to 20% of its assets in bonds and other fixed income securitiesrated below such ratings, but no lower than a B rating by an NRSRO at the time of purchase. The Fund seeks to maintain a dollar-weighted average portfolio maturity of one to five years. Under normal market conditions, the Fund will invest no more than 75% of its assets in asset-backed and/or mortgage-related securities. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Thevalue of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: 1 General Market Risk: Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. Interest Rate Risk: Changes in interest rates affect the value of the Fund’s fixed income securities. When interest rates rise, the value of the Fund’s fixed income securities and the Fund’s shares will decline. Credit Risk and Guarantee Risk: The Fund could lose money if the issuer or guarantor of a fixed income security cannot meet its financial obligations or goes bankrupt. The price of a security held by the Fund can be adversely affected prior to actual default if its credit status deteriorates and the probability of default rises. Reinvestment Risk: If interest rates decline when a fixed income security held by the Fund matures, the cash flows from that security will likely be reinvested at a lower interest rate. Mortgage-Related Securities Risk: The risks associated with mortgage-backed securities include: (1) credit risk associated with the performance of the underlying mortgage properties and of the borrowers owning these properties; (2) adverse changes in economic conditions and circumstances, which are more likely to have an adverse impact on mortgage-backed securities secured by loans on certain types of commercial properties than on those secured by loans on residential properties; (3) prepayment and extension risks, which can lead to significant fluctuations in value of the mortgage-backed security; (4) loss of all or part of the premium, if any, paid; and (5) decline in the market value of the security, whether resulting from changes in interest rates or prepayments on the underlying mortgage collateral. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provide some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The tablecompares the Fund’s average annual returns for 1, 5 and 10 years to a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was 2.40%. Best Quarter Worst Quarter September 30, 2001 December 31, 2001 4.56% -3.30% 2 PROSPECTUS TributaryShort-Intermediate Bond Fund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years 10 years Institutional Class Return Before Taxes 6.17% 3.79% 4.64% Institutional Class Return After Taxes on Distributions 4.75% 2.22% 2.89% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 3.98% 2.30% 2.91% Institutional Plus Class Return Before Taxes* 6.17% 3.79% 4.64% Barclays Capital U.S. Government/ Credit 1-5 Year Index 4.62% 4.51% 5.35% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Portfolio Managers: Ronald Horner, Managing Director, Fixed Income, has managed the Fund since February 2006. Travis Nordstrom, CFA, Principal, Fixed Income, has managed the Fund since May 2003. Mary Anne Mullen, CFA, Senior Analyst, Fixed Income, has managed the Fund since March 2009. 3 Purchase and Sale of Fund Shares Institutional Class: The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class: The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary, the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 4 PROSPECTUS TributaryIncome Fund Investment Objective The Tributary Income Fund seeks the generation of current income in a manner consistent with preserving capital and maximizing total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.60% 0.60% Distribution (12b-1) Fees None None Other Expenses 0.67% 0.42% Acquired Fund Fees and Expenses( 1 ) 0.01% 0.01% Total Annual Fund Operating Expenses 1.28% 1.03% Fee Waiver( 2 ) 0.28% 0.32% Total Annual Fund Operating Expenses After Fee Waiver 1.00% 0.71% ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.27% of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class , and the investmentadviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only , for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Institutional Plus Class Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 71% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest primarily all, but must invest at least 80%, of its assets in fixed income securities. The Fund invests primarily in debt securities rated within the four highest credit categories (AAA, AA, A, BBB, or equivalent) by at least one nationally recognized statistical rating organization (“NRSRO”), or if unrated, deemed to be of comparable quality by the Fund’s investment adviser. The Fund may invest up to 20% of its assets in fixed income securities rated below such ratings, but no lower than a B rating by an NRSRO. The Fund seeks to maintain a dollar-weighted average portfolio maturity of four years or more. Under normal market conditions, the Fund will invest no more than 75% of its assets in asset-backed and/or mortgage-backed securities. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: 5 General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. Interest Rate Risk: Changes in interest rates affect the value of the Fund’s fixed income securities. When interest rates rise, the value of the Fund’s fixed income securities and the Fund’s shares will decline. Credit Risk and Guarantee Risk:The Fund could lose money if the issuer or guarantor of a fixed income security cannot meet its financial obligations or goes bankrupt. The price of a security held by the Fund can be adversely affected prior to actual default if its credit status deteriorates and the probability of default rises. Reinvestment Risk:If interest rates decline when a fixed income security held by the Fund matures, the cash flows from that security will likely be reinvested at a lower interest rate. Mortgage-Related Securities Risk:The risks associated with mortgage-backed securities include: (1) credit risk associated with the performance of the underlying mortgage properties and of the borrowers owning these properties; (2) adverse changes in economic conditions and circumstances, which are more likely to have an adverse impact on mortgage-backed securities secured by loans on certain types of commercial properties than on those secured by loans on residential properties; (3) prepayment and extension risks, which can lead to significant fluctuations in value of the mortgage-backed security; (4) loss of all or part of the premium, if any, paid; and (5) decline in the market value of the security, whether resulting from changes in interest rates or prepayments on the underlying mortgage collateral. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for the 1-year, 5-year, and since inception periods to a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The InstitutionalClass' total return for the six-month period ended June 30, 2010 was 5.44%. Best Quarter Worst Quarter September 30, 2001 June 30, 2004 4.87% -2.79% 6 PROSPECTUS TributaryIncome Fund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years Inception (3/9/01) Institutional Class Return Before Taxes 8.01% 3.92% 4.54% Institutional Class Return After Taxes on Distributions 6.19% 2.30% 2.75% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 5.16% 2.39% 2.81% Institutional Plus Class Return Before Taxes* 8.01% 3.92% 4.54% Barclays Capital U.S. Aggregate Bond Index 5.93% 4.97% 5.57% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Portfolio Managers: Ronald Horner, Managing Director, Fixed Income, has managed the Fund since February 2006. Travis Nordstrom, CFA, Principal, Fixed Income, has managed the Fund since May 2003. Mary Anne Mullen, CFA, Senior Analyst, Fixed Income, has managed the Fund since March 2009. 7 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 8 PROSPECTUS TributaryBalanced Fund Investment Objective The Tributary Balanced Fund seeks capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.75% 0.75% Distribution (12b-1) Fees None None Other Expenses 0.78% 0.53% Acquired Fund Fees and Expenses( 1 ) 0.01% 0.01% Total Annual Fund Operating Expenses 1.54% 1.29% Fee Waiver( 2 ) 0.14 % 0.18 % Total Annual Fund Operating Expenses After Fee Waiver 1.40 % 1.11 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.125 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 143 $ 473 $ 826 $ 1,823 Institutional Plus Class $ 113 $ 391 $ 690 $ 1,541 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 70% of the average value of its portfolio. Principal Investment Strategies Based on the sub- adviser’s assessment of market conditions, the Fund will allocate its assets among stocks, fixed income securities and cash equivalents. The Fund will invest 25% to 75% of its assets in stocks and convertible securities and at least 25% of its total assets in fixed income securities. The Fund may also invest in preferred stocks and warrants and may invest in securities issued by companies with large, medium or small capitalization. With respect to the equity portion of the Fund, the sub- adviser targets companies with above average growth characteristics and below average valuations with a focus on investing in companies with sustainable above average growth in sales, earnings, and intrinsic value. The sub- adviser employs multiple diversification strategies to control risk and the Fund’s equity holdings are diversified across the major economic sectors and by the number of company positions. The fixed income securities in which the Fund invests will be rated within the four highest credit categories (AAA, AA, A, BBB, or equivalent) by at least one nationally recognized statistical rating organization (“NRSRO”), or if unrated, deemed to be of comparable quality by the Fund’s sub-adviser. The Fund seeks to maintain a dollar-weighted average portfolio maturity of five to ten years. 9 Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub- adviser will not accurately predict the direction of these and other factors and, as a result, the sub- adviser’s investment decisions may not accomplish what they were intended to achieve. Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated. Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk:Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Growth Investing Risk:The stock portion of this Fund is primarily growth oriented and may not perform as well as other types of mutual funds when its investing style is out of favor. There is also a risk that the stocks selected for this Fund may not grow as the sub- adviser anticipates. Interest Rate Risk:Changes in interest rates affect the value of the Fund’s fixed income securities. When interest rates rise, the value of the Fund’s fixed income securities and the Fund’s shares will decline. Credit Risk:The Fund could lose money if the issuer of a fixed income security cannot meet its financial obligations or goes bankrupt. The price of a security held by the Fund can be adversely affected prior to actual default if its credit status deteriorates and the probability of default rises. Reinvestment Risk:If interest rates decline when a fixed income security held by the Fund matures, the cash flows from that security will likely be reinvested at a lower interest rate. Prepayment Risk:Mortgage- and asset-backed securities involve prepayment risk, which is the risk that the underlying mortgage or other debts may be refinanced or paid off before they mature during a period of declining interest rates. Such refinancing and prepayments will tend to lower the Fund’s return and could result in losses to the Fund if it acquired some securities at a premium. Extension Risk:During periods of rising interest rates, the rate of prepayments of mortgage- and asset-backed securities may be slower than estimated, causing the Fund to miss the opportunity to reinvest assets at higher rates. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for 1, 5, and 10 years to broad measure s of market performance, and a composite index that is comprised of 60% of the Fund's equity benchmark and 40% of the Fund's fixed income benchmark and is intended to provide a single benchmark that more accurately reflects the composition of securities held by the Fund. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. 10 PROSPECTUS TributaryBalanced Fund Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was 0.88%. Best Quarter Worst Quarter June 30, 2009 September 30, 2008 16.86% -11.98% Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 24.63% 3.02% 5.27% Institutional Class Return After Taxes on Distributions 24.12% 2.14% 4.49% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 16.25% 2.40% 4.28% Institutional Plus Class Return Before Taxes* 24.63% 3.02% 5.27% S&P 500 Index 26.46% 0.42% -0.95% Barclays Capital U.S. Government/ Credit Index 4.52% 4.70% 6.34% Composite Index 17.74% 2.43% 2.27% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Investment Sub-Adviser: First National Fund Advisers, a division of First National Bank in Fort Collins, Colorado. Portfolio Managers: Kurt Spieler, CFA, Managing Director, Investments, has managed the Fund since October 2006. John Harris, CFA, Senior Portfolio Manager, has managed the Fund since May 2010. 11 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 12 PROSPECTUS TributaryCore Equity Fund Investment Objective The Tributary Core Equity Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.75% 0.75% Distribution (12b-1) Fees None None Other Expenses 0.59% 0.34% Acquired Fund Fees and Expenses( 1 ) 0.01% 0.01% Total Annual Fund Operating Expenses 1.35% 1.10% Fee Waiver( 2 ) 0.13 % 0.17 % Total Annual Fund Operating Expenses After Fee Waiver 1.22 % 0.93 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.12 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 124 $ 415 $ 727 $ 1,613 Institutional Plus Class $ 95 $ 333 $ 590 $ 1,325 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 24% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest at least 80% of its assets in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, options and rights. The Fund typically invests in domestic companies with market capitalizations over $5 billion. The Fund may also invest up to 20% of its assets in preferred stocks, warrants and common stocks other than those described above. The investment adviser implements a value oriented approach to the portfolio that targets companies whose stock is trading below what the investment adviser considers its intrinsic value. The investment adviser may also consider other factors, including a company’s earnings and/or dividend record. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of 13 these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated. Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap Stock Risk:Mid-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Value Investing Risk:The Fund may not perform as well as other mutual funds when value oriented investing styles are out of favor. Additionally, stocks selected by the Fund may not reach what the investment adviser believes are their full value. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for 1, 5, and 10 years to broad measures of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was -9.66%. Best Quarter Worst Quarter June 30, 2009 December 31, 2008 14.72% -20.74% 14 PROSPECTUS TributaryCore Equity Fund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 24.47% 1.76% 2.77% Institutional Class Return After Taxes on Distributions 24.27% 0.56% 1.88% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 16.11% 1.56% 2.29% Institutional Plus Class Return Before Taxes* 24.47% 1.76% 2.77% S&P 500 Index 26.46% 0.42% -0.95% Russell 1000 Value Index 19.69% -0.25% 2.47% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Portfolio Managers: Randall Greer, CFA, Managing Director, Value Equities, has managed the Fund since November 2006. Christopher P. Sullivan, Portfolio Manager, Equities, has managed the Fund since November 2007. 15 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class: The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 16 PROSPECTUS TributaryLarge Cap Growth Fund Investment Objective The Tributary Large Cap Growth Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.90% 0.90% Distribution (12b-1) Fees None None Other Expenses 0.63% 0.38% Total Annual Fund Operating Expenses 1.53% 1.28% Fee Waiver( 1 ) 0.17 % 0.20 % Total Annual Fund Operating Expenses After Fee Waiver 1.36 % 1.08 % ( 1 ) The investment adviser has contractually agreed to waive 0.15 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 138 $ 467 $ 818 $ 1,809 Institutional Plus Class $ 110 $ 386 $ 683 $ 1,528 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 14% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest at least 80% of its assets in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, options and rights of companies with market capitalizations of at least $5 billion. The Fund will generally maintain core holdings in 20 to 50 stocks, so its portfolio may become more concentrated in a small number of companies, industries or regions. Although the Fund retains the ability to invest in a relatively small number of stocks, the Fund’s goal is to remain diversified. The Fund’s sub-adviser looks for large capitalization companies with strong unit growth, dominant market positions, conservative accounting practices and internally financed growth. The Fund will also invest in common stocks that the sub-adviser believes have the potential to grow earnings more rapidly than their competitors. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub-adviser will not accurately predict the direction of these and other factors and, as a result, the sub-adviser’s investment decisions may not accomplish what they were intended to achieve. 17 Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated, Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap Stock Risk:Mid-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Foreign Investment Risk:Investing in foreign securities involved more risks than U.S. domestic investments relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Growth Investing Risk:The Fund may not perform as well as other mutual funds when growth oriented investing styles are out of favor. Additionally, stocks selected by the Fund may not grow as the sub-adviser anticipated which might affect the earnings growth the investment adviser anticipated when selecting the stock. Focused Investment Risk:Concentrating investments in a certain type of company, industry or region may make the Fund more vulnerable to events affecting those groups. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for the 1-year and since inception periods to a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was -6.38%. Best Quarter Worst Quarter September 30, 2009 December 31, 2008 15.75% -23.04% 18 PROSPECTUS TributaryLarge Cap Growth Fund Average Annual Total Returns (For periods ended December 31, 2009) Year Inception (7/5/2007) Institutional Class Return Before Taxes 35.03% -6.50% Institutional Class Return After Taxes on Distributions 34.92% -6.55% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 22.86% -5.49% Institutional Plus Class Return Before Taxes* 35.03% -6.50% Russell 1000 Growth Index 37.21% 5.97% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Investment Sub-Adviser: Riverbridge Partners, LLC Portfolio Managers: Philip W. Dobrzynski, CFA, CPA, CFP, Principal, Research Analyst, has managed the Fund since inception (July 2007). Dana L. Feick, CFA, Principal, Research Analyst, has managed the Fund since inception (July 2007). Rick D. Moulton, CFA, Principal, Portfolio Manager & Chief Compliance Officer, has managed the Fund since inception (July 2007). Mark A. Thompson, Principal, Chief Investment Officer, has managed the Fund since inception (July 2007). 19 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 20 PROSPECTUS TributaryGrowth OpportunitiesFund Investment Objective The Tributary Growth Opportunities Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.75% 0.75% Distribution (12b-1) Fees None None Other Expenses 0.60% 0.35% Acquired Fund Fees and Expenses( 1 ) 0.01% 0.01% Total Annual Fund Operating Expenses 1.36% 1.11% Fee Waiver( 2 ) 0.14 % 0.17 % Total Annual Fund Operating Expenses After Fee Waiver 1.22 % 0.94 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.12 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 124 $ 417 $ 731 $ 1,623 Institutional Plus Class $ 96 $ 336 $ 595 $ 1,336 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 54% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest at least 80% of its assets in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, options and rights. The Fund may also invest up to 35% of its assets in preferred stocks and warrants. The Fund may invest in securities issued by companies with large, medium or small capitalization. The Fund will not invest in companies that, pursuant to the investment adviser’s screening process, have an active business tie to Iran, Syria, Sudan or North Korea, all of which are U.S. State Department-designated terrorist sponsoring states, with the exception of companies whose activities in one or more of these counties are solely humanitarian. The Fund also will not invest in companies that produce tobacco or tobacco products that have been found to pose a clear risk to human health. The investment adviser implements a core growth approach to the portfolio that targets companies with above average growth characteristics and below average valuations. The focus is on investing in companies with sustainable above average growth in sales, earnings, and intrinsic value. The investment adviser employs multiple diversification strategies to control risk and the Fund’s holdings are diversified across the major economic sectors and by the number of company positions. 21 Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated. Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk:Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Growth Investing Risk:This Fund is primarily growth oriented and may not perform as well as other types of mutual funds when its investing style is out of favor. There is also a risk that the stocks selected for this Fund may not grow as the investment adviser anticipates. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for 1, 5, and 10 years to broad measures of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was -0.85%. Best Quarter Worst Quarter June 30, 2009 December 31, 2008 18.21% -19.33% 22 PROSPECTUS TributaryGrowth OpportunitiesFund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 28.16% 1.72% 4.61% Institutional Class Return After Taxes on Distributions 28.16% 0.30% 3.83% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 18.30% 1.36% 3.93% Institutional Plus Class Return Before Taxes* 28.16% 1.72% 4.61% Russell Midcap Growth Index 46.29% 2.40% -0.52% S&P 500 Index 26.46% 0.42% -0.95% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Portfolio Managers: David C. Jordan, CFA, Managing Director, Growth Equities, has managed the Fund since inception (April 1998). Charles Lauber, CFA, Portfolio Manager, Equities, has managed the Fund since October 2006. 23 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 24 PROSPECTUS TributarySmall CompanyFund Investment Objective The Tributary Small Company Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 0.85% 0.85% Distribution (12b-1) Fees None None Other Expenses 0.65% 0.40% Acquired Fund Fees and Expenses( 1 ) 0.01% 0.01% Total Annual Fund Operating Expenses 1.51% 1.26% Fee Waiver( 2 ) 0.14 % 0.18 % Total Annual Fund Operating Expenses After Fee Waiver 1.37 % 1.08 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.13 % of its Management Fees and First National Bank has agreed to waive 0.015% of its Custody Fees for the Institutional Class and the Institutional Plus Class, and the investment adviser has also contractually agreed to waive 0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 139 $ 463 $ 810 $ 1,790 Institutional Plus Class $ 110 $ 382 $ 674 $ 1,507 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest at least 80% of its assets in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, options and rights, of companies with small market capitalization. A company’s market capitalization is considered “small” if it is less than $4 billion. The investment adviser implements a value oriented approach to the portfolio that targets companies whose stock is trading below what the investment adviser considers its intrinsic value. The investment adviser may also consider other factors, including price-to-earnings ratio, balance sheet strength, cash flow, efficient use of capital, management style and adaptability, market share, product lines and pricing flexibility, distribution systems and use of technology to improve productivity and quality. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: 25 General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated. Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Small-Cap Stock Risk:Small-cap stocks are generally less liquid than large-cap and mid-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Value Investing Risk:The Fund may not perform as well as other mutual funds when value oriented investing styles are out of favor. Additionally, stocks selected by the Fund may not reach what the investment adviser believes are their full value. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for 1, 5, and 10 years to broad measures of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was 0.30%. Best Quarter Worst Quarter September 30, 2009 December 31, 2008 21.03% -23.77% 26 PROSPECTUS TributarySmall CompanyFund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 29.19% 3.58% 8.12% Institutional Class Return After Taxes on Distributions 29.08% 2.50% 7.38% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 19.08% 3.04% 7.06% Institutional Plus Class Return Before Taxes* 29.19% 3.58% 8.12% Russell 2000 Index 27.17% 0.51% 3.51% Russell 2000 Value Index 20.58% -0.01% 8.27% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Portfolio Managers: Randall Greer, CFA, Managing Director, Value Equities, has managed the Fund since November 2006. Mark A. Wynegar, CFA, Principal, Equities, has managed the Fund since May 1999. Michael L. Johnson, CFA, Portfolio Manager, Equities, has managed the Fund since November 2007. 27 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 28 PROSPECTUS TributaryInternational EquityFund Investment Objective The Tributary International Equity Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Institutional Class or Institutional Plus Class shares of the Fund. Shareholder Fees (fees paid directly from your investment):None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Institutional Class Institutional Plus Class Management Fees 1.00% 1.00% Distribution (12b-1) Fees None None Other Expenses 0.66% 0.41% Acquired Fund Fees and Expenses( 1 ) 0.08% 0.08% Total Annual Fund Operating Expenses 1.74% 1.49% Fee Waiver( 2 ) 0.20 % 0.24 % Total Annual Fund Operating Expenses After Fee Waiver 1.54 % 1.25 % ( 1 ) Because the Fund invests in other funds, it is a shareholder of those underlying funds and indirectly bears its proportionate share of the operating expenses. All of the expenses of the Fund and acquired (underlying) funds use their expense ratios for their most recent fiscal year. These estimates may vary considerably. ( 2 ) The investment adviser has contractually agreed to waive 0.20 % of its Management Fees for the Institutional Class and the Institutional Plus Class and0.035% of its Co-Administration Fees for the Institutional Plus Class only, for the period August 1, 2010 through July 31, 2011. Such waivers are only terminable upon the approval of the Fund’s Board of Directors. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class $ 157 $ 529 $ 925 $ 2,035 Institutional Plus Class $ 127 $ 447 $ 790 $ 1,759 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 126% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund intends to invest at least 80% of its assets in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, warrants, options and rights. The Fund invests primarily in common stocks and other equity securities of non-U.S. and non-Canadian issuers, including emerging market equity securities, with market capitalizations over $300 million and which pay an above-average dividend. In constructing the portfolio, the Fund’s sub-adviser utilizes a region and sector neutral approach. The Fund invests primarily in regions and industry groups that are part of the Morgan Stanley Capital International Europe, Australasia and Far East (“MSCI EAFE”) Index and aims to have a dividend yield considerably higher than the MSCI EAFE Index. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. In addition, the Fund is subject to the following risks: 29 General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub-adviser will not accurately predict the direction of these and other factors and, as a result, the sub-adviser’s investment decisions may not accomplish what they were intended to achieve. Emerging Market Risk:The risks of investing in emerging market securities include volatile currency exchange rates; periods of high inflation; increased risk of default; greater social, economic and political uncertainty and instability; less governmental supervision and regulation of securities markets; lack of liquidity in the markets; and smaller market capitalizations of issuers. Common Stock Risk:Companies in which the Fund is invested may not perform as anticipated. Additionally, the value of a Fund investment may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower market price for a stock even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change or as a result of company news or a change in expected earnings. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk:Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. When interest rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Foreign Investment Risk:Investing in foreign securities involved more risks that U.S. domestic investments relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Performance History The bar chart and table below show the Fund’s annual returns and its long-term performance and provides some indication of the risks of an investment in the Fund. The bar chart illustrates how the Fund’s performance has varied from year-to-year. The table compares the Fund’s average annual returns for the 1-year, 5-year, and since inception periods to a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Performance for the Fund is available on the Performance tab of the Fund’s website at www.tributaryfunds.com and is updated monthly and quarterly. Annual Total Returns – Institutional Class (%) The Institutional Class' total return for the six-month period ended June 30, 2010 was -13.20%. Best Quarter Worst Quarter June 30, 2009 December 31, 2008 29.61% -24.58% 30 PROSPECTUS TributaryInternational EquityFund Average Annual Total Returns (For periods ended December 31, 2009) 1 Year 5 Years Inception (5/30/02) Institutional Class Return Before Taxes 41.48% 3.39% 5.15% Institutional Class Return After Taxes on Distributions 41.61% 2.38% 4.29% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 27.25% 2.88% 4.42% Institutional Plus Class Return Before Taxes* 41.48% 3.39% 5.15% MSCI EAFE Index 32.46% 4.02% 7.06% * The performance information shown above for the Institutional Plus Class reflects the Fund’s Institutional Class returns for the periods prior to August 1, 2010.Unlike Institutional Plus Class shares, Institutional Class shares impose a non-12b-1 shareholder services fee of 0.25%, which is reflected in the return information.Accordingly, had the Institutional Plus Class been offered prior to August 1, 2010, the performance would have been different as a result of lower annual operating expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns will depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are for Institutional Class shares only. Management Investment Adviser: Tributary Capital Management, LLC Investment Sub-Adviser: KBC Asset Management International LTD Portfolio Managers: Gareth Maher, Senior Portfolio Manager, has managed the Fund since November 2009. Tom Mermuys, C.E.F.A., Senior Portfolio Manager, has managed the Fund since November 2009. Ian Madden, Portfolio Manager, has managed the Fund since November 2009. James Collery, Portfolio Manager, has managed the Fund since November 2009. 31 Purchase and Sale of Fund Shares Institutional Class:The minimum initial investment for Institutional Class shares of the Fund is $1,000, except that the minimum initial investment may be modified for automatic investment plans, individual retirement accounts, payroll deduction plans and at the sole discretion of the Fund. The minimum subsequent investment for Institutional Class shares is $50. Institutional Plus Class:The minimum initial investment for Institutional Plus Class shares of the Fund is $5 million, except that the minimum investment may be modified at the sole discretion of the Fund. The minimum subsequent investment for Institutional Plus Class shares is $50. If an exchange or redemption causes the value of an investor’s account in Institutional Plus Class shares to fall below $5 million, the investor’s Institutional Plus Class shares may be converted into Institutional Class shares. You may sell (redeem) all or part of your shares of the Fund on any business day in one of the following methods: • Go to www.tributaryfunds.com and visit our secure account area; • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022; or • If you previously authorized telephone redemptions, call 1-800-662-4203. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains for income tax purposes. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of those shares of the Fund and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 32 PROSPECTUS TributaryFunds Principal Investment Objective, Strategies and Risks of the Tributary Short-Intermediate Bond Fund Principal Objective The Tributary Short-Intermediate Bond Fund seeks to maximize total return in a manner consistent with the generation of current income, preservation of capital and reduced price volatility. Principal Investment Strategies Under normal market conditions, this Fund intends to invest primarily all, but must invest at least 80%, of its assets (defined as net assets plus borrowings for investment purposes) in bonds, whichinclude other fixed income securities. A fixed income security is any interest-bearing or discounted government or corporate security that obligates the issuer to pay the fixed income security holder a specified sum of money, usually at specific intervals, and to repay the principal amount of the loan at maturity and may take the form of any of the following securities: • Bonds, notes and debentures from a wide range of U.S. corporate issuers; • Yankee Bonds; • A sset-backed securities; • M ortgage related securities; • S tate, municipal or industrial revenue bonds; • O bligations issued or guaranteed by the U.S. government, its agencies or instrumentalities; • F ixed income securities that can be converted into or exchanged for common stock; • R epurchase agreements; or • M oney-market funds . This is not a fundamental policy and may be changed by the Fund’s Board of Directors upon 60 days’ prior notice. The Fund’s investment strategy emphasizes fundamental analysis, relative value and a long-term outlook. “Relative value” is the value the Fund places on a security by comparing it to historical valuations, comparable securities in the same sector, and other securities in different sectors of the fixed income market. The Fund’s “long-term outlook” is typically a minimum three to five year view of general market conditions that may affect the overall structure of the Fund’s portfolio. The investment adviser looks for securities that will favorably impact portfolio performance and appear to be underpriced compared to other investments available and that keep the Fund diversified. The Fund seeks to maintain a dollar-weighted average portfolio maturity of one to five years under normal market conditions, and is expected to be somewhat less volatile than the Tributary Income Fund. To calculate maturity, the investment adviser uses each instrument’s ultimate maturity date, or the probable date of a call, refunding or redemption provision, or other maturity-shortening device. For securities expected to be repaid before their maturity date (such as mortgage-backed securities), the investment adviser uses the average maturity, which is shorter than the stated maturity. The majority of the fixed income securities in which the Fund invests will be “investment grade,” which means they will be: • R ated at purchase within the four highest ratings of a nationally recognized statistical rating organization (“NRSRO”), such as Moody’s, Investors Service, Inc. (“Moody’s”), Standard & Poor’s Corporation (“Standard & Poor’s”) or Fitch Ratings; or • I f unrated, considered at purchase by the Fund’s investment adviser to be of comparable quality. The Fund may invest up to 20% of its assets in fixed income securities rated below investment grade, but no lower than a B rating by an NRSRO at the time of purchase. Mortgage-Related Securities:Under normal market conditions, the Fund will invest no more than 75% of its assets in asset-backed and/or mortgage-related securities. These securities are backed by obligations such as: • C onventional 15 or 30-year fixed rate mortgages; • A djustable rate mortgages; • N on-conforming mortgages; • C ommercial mortgages; or • O ther assets. Mortgage-related securities are pass-through securities-an interest in a pool or pools of mortgage obligations. The cash flow from the mortgage obligations is “passed through” to the securities’ holders as periodic payments of interest, principal and prepayments (net of service fees). Other mortgage securities the Fund may purchase include collateralized mortgage obligations (“CMOs”) and real estate mortgage investment conduits (“REMICs”), some of which are issued privately. CMOs may be collateralized by whole-mortgage loans or, more typically, by portfolios of pass-through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. 33 Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. General Market Risk: Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Interest Rate Risk:Changes in interest rates affect the value of the Fund’s fixed income securities including securities issued by or guaranteed by the U.S. government or other government agencies. When interest rates rise, the value of the Fund’s fixed income securities and the Fund’s shares will decline. A change in interest rates will also affect the amount of income the Fund generates. The value of some mortgage-related or asset-backed securities in which the Fund invests may be particularly sensitive to changes in prevailing interest rates, and, like other debt securities, the ability of the Fund to successfully utilize these instruments may depend in part upon the ability of the investment adviser to forecast interest rates and other economic factors correctly. Like other debt securities, when interest rates rise, the value of a mortgage-related security generally will decline, however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other debt securities. Credit Risk:The value of the Fund’s fixed income securities is affected by the issuer’s continued ability to make interest and principal payments. The Fund could lose money if the issuers of its fixed income securities cannot meet their financial obligations, or go bankrupt. The price of a security can be adversely affected prior to actual default as its credit status deteriorates and the probability of default rises. The Fund invests in securities of various U.S. government agencies, which while chartered or sponsored by acts of Congress, are neither issued nor guaranteed by the U.S. Treasury. Each agency, including the Federal Home Loan Bank, the Federal Farm Credit Bank, and the Tennessee Valley Authority, is supported by its own credit. However, the Federal Home Loan Bank is also supported by the ability of the United States Treasury to buy up to $4 billion of debt of the agency. Also, the Tennessee Valley Authority has a credit line of $150 million with the U.S. Treasury. Securities rated in the lowest of the investment-grade categories (e.g., Baa or BBB) are considered more speculative than higher rated securities. Their issuers may not be as financially strong as those of higher rated bonds and may be more vulnerable to periods of economic uncertainty or downturn. If the seller of a repurchase agreement defaults, the Fund may be exposed to possible loss because of adverse market conditions or a delay in selling the underlying securities to another person. Guarantee Risk:Mortgage- and asset-backed securities also involve the risk that private guarantors may default. When private entities create pass-through pools of conventional residential mortgage loans, such issuers may, in addition, be the guarantors of the mortgage-related securities. Pools created by such non-governmental issuers generally offer a higher rate of interest than government and government-related pools because there are no direct or indirect government or agency guarantees of payments in the former pools. However, timely payment of interest and principal of these pools may be supported by various forms of insurance or guarantees, including individual loan, title, pool and hazard insurance and letters of credit. There can be no assurance that the private insurers or guarantors can meet their obligations under the insurance policies or guarantee arrangements. Reinvestment Risk:The Fund’s fixed income securities will have stated maturities, and accordingly, at the end of a security’s term, the proceeds will need to be reinvested in another security. If interest rates decline when a fixed income security matures, the cash flows from that security will likely be reinvested at a lower rate. Mortgage-Related Securities Risk:The risks associated with mortgage-backed securities include: (1) credit risk associated with the performance of the underlying mortgage properties and of the borrowers owning these properties; (2) adverse changes in economic conditions and circumstances, which are more likely to have an adverse impact on mortgage-backed securities secured by loans on certain types of commercial properties than on those secured by loans on residential properties; (3) prepayment and extension risks, which can lead to significant fluctuations in value of the mortgage-backed security; (4) loss of all or part of the premium, if any, paid; and (5) decline in the market value of the security, whether resulting from changes in interest rates or prepayments on the underlying mortgage collateral. 34 PROSPECTUS TributaryFunds Principal Investment Objective, Strategies and Risks of the Tributary Income Fund Principal Objective The Tributary Income Fund seeks the generation of current income in a manner consistent with preserving capital and maximizing total return . Principal Investment Strategies Under normal market conditions, this Fund intends to invest primarily all, but must invest at least 80%, of its assets (defined as net assets plus borrowings for investment purposes) in fixed income securities. A fixed income security is any interest-bearing or discounted government or corporate security that obligates the issuer to pay the fixed income security holder a specified sum of money, usually at specific intervals, and to repay the principal amount of the loan at maturity and may take the form of any of the following securities: • Bonds, notes and debentures from a wide range of U.S. corporate issuers; • Yankee Bonds; • A sset-backed securities; • M ortgage related securities; • S tate, municipal or industrial revenue bonds; • O bligations issued or guaranteed by the U.S. government, its agencies or instrumentalities; • F ixed income securities that can be converted into or exchanged for common stock; • R epurchase agreements; or • M oney-market funds . The Fund seeks to maintain a dollar-weighted average portfolio maturity of four years or more under normal market conditions. To calculate maturity, the investment adviser uses each instrument’s ultimate maturity date, or the probable date of a call, refunding or redemption provision, or other maturity-shortening device. For securities expected to be repaid before their maturity date (such as mortgage-backed securities), the investment adviser uses the effective maturity, which is shorter than the stated maturity. The majority of the fixed income securities in which the Fund invests will be “investment grade,” which means they will be: • R ated at purchase within the four highest ratings of an NRSRO, such as Moody’s, Standard & Poor’s or Fitch Ratings; or • I f unrated, considered at purchase by the Fund’s investment adviser to be of comparable quality. The Fund may invest up to 20% of its assets in fixed income securities rated below investment grade, but no lower than a B rating by an NRSRO at the time of purchase. Mortgage-Backed Securities: Under normal market conditions, the Fund will invest no more than 75% of its assets in asset-backed and/or mortgage-backed securities. These securities are backed by obligations such as: • C onventional 15 or 30-year fixed rate mortgages; • A djustable rate mortgages; • N on-conforming mortgages; • C ommercial mortgages; or state, • O ther assets. Mortgage-backed securities are pass-through securities—an interest in a pool or pools of mortgage obligations. The cash flow from the mortgage obligations is “passed through” to the securities’ holders as periodic payments of interest, principal and prepayments (net of service fees). Other mortgage securities the Fund may purchase include CMOs and REMICs, some of which are issued privately. CMOs may be collateralized by whole mortgage loans or, more typically, by portfolios of pass-through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. General Market Risk: Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Interest Rate Risk:Changes in interest rates affect the value of the Fund’s fixed income securities including securities issued by or guaranteed by the U.S. government or other government agencies. When interest rates rise, the value of the Fund’s fixed income securities and the Fund’s shares will decline. A change in interest rates will also affect the amount of income the Fund generates. 35 The value of some mortgage-backed or asset-backed securities in which the Fund invests may be particularly sensitive to changes in prevailing interest rates, and, like other debt securities, the ability of the Fund to successfully utilize these instruments may depend in part upon the ability of the investment adviser to forecast interest rates and other economic factors correctly. Like other debt securities, when interest rates rise, the value of a mortgage-related security generally will decline, however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other debt securities. Credit Risk:The value of the Fund’s fixed income securities is affected by the issuer’s continued ability to make interest and principal payments. The Fund could lose money if the issuers of its fixed income securities cannot meet their financial obligations, or go bankrupt. The price of a security can be adversely affected prior to actual default as its credit status deteriorates and the probability of default rises. The Fund invests in securities of various U.S. government agencies, which while chartered or sponsored by acts of Congress, are neither issued nor guaranteed by the U.S. Treasury. Each agency, including the Federal Home Loan Bank, the Federal Farm Credit Bank and the Tennessee Valley Authority, is supported by its own credit. However, the Federal Home Loan Bank is also supported by the ability of the U.S. Treasury to buy up to $4 billion of debt of the agency. Also, the Tennessee Valley Authority has a credit line of $150 million with the U.S. Treasury. Securities rated in the lowest of the investment grade categories (e.g., Baa or BBB) are considered more speculative than higher rated securities. Their issuers may not be as financially strong as those of higher rated bonds and may be more vulnerable to periods of economic uncertainty or downturn. If the seller of a repurchase agreement defaults, the Fund may be exposed to possible loss because of adverse market conditions or a delay in selling the underlying securities to another person. Guarantee Risk:Mortgage- and asset-backed securities also involve the risk that private guarantors may default. When private entities create pass-through pools of conventional residential mortgage loans, such issuers may, in addition, be the guarantors of the mortgage-related securities. Pools created by such non-governmental issuers generally offer a higher rate of interest than government and government-related pools because there are no direct or indirect government or agency guarantees of payments in the former pools. However, timely payment of interest and principal of these pools may be supported by various forms of insurance or guarantees, including individual loan, title, pool and hazard insurance and letters of credit. There can be no assurance that the private insurers or guarantors can meet their obligations under the insurance policies or guarantee arrangements. Reinvestment Risk:The Fund’s fixed income securities will have stated maturities, and accordingly, at the end of a security’s term, the proceeds will need to be reinvested in another security. If interest rates decline when a fixed income security matures, the cash flows from that security will likely be reinvested at a lower rate. Mortgage-Related Securities Risk:The risks associated with mortgage-backed securities include: (1) credit risk associated with the performance of the underlying mortgage properties and of the borrowers owning these properties; (2) adverse changes in economic conditions and circumstances, which are more likely to have an adverse impact on mortgage-backed securities secured by loans on certain types of commercial properties than on those secured by loans on residential properties; (3) prepayment and extension risks, which can lead to significant fluctuations in value of the mortgage-backed security; (4) loss of all or part of the premium, if any, paid; and (5) decline in the market value of the security, whether resulting from changes in interest rates or prepayments on the underlying mortgage collateral. Principal Investment Objective, Strategies and Risks of the Tributary Balanced Fund Principal Objective The Tributary Balanced Fund seeks capital appreciation and current income. Principal Investment Strategies Based on the sub-adviser’s assessment of market conditions, this Fund will allocate its assets (defined as net assets plus borrowings for investment purposes) among stocks, fixed income securities and cash equivalents. The Fund will invest 25% to 75% of its total assets in stocks and convertible securities, and at least 25% of its total assets in fixed income securities. The Fund may also invest in preferred stocks and warrants. The Fund may invest in securities issued by companies with large, medium, or small capitalizations. Equities:The Fund’s sub-adviser implements a core growth approach focused on companies with above average growth characteristics and below average valuations. Valuation is an important component of the investment process as the Fund’s sub-adviser looks for companies with valuations that are attractive relative to their current earnings or their projected earnings growth rate. Within portfolio construction, the sub-adviser employs multiple diversification strategies to control risk. Fund holdings are diversified across the major economic sectors and by the number of company positions. In choosing investments, the Fund’s sub-adviser looks for companies with sustainable above average growth in sales, earnings and intrinsic value. Company attributes may include the following competitive advantages: • M arket share gains; • P roduct innovation; 36 PROSPECTUS TributaryFunds • L ow-cost production; • M arketing; and • R esearch and development. Fixed Income Securities:The fixed income component of the Fund’s portfolio includes: • Bonds, notes and debentures from a wide range of U.S. corporate issuers; • Yankee Bonds; • M oney market funds; • M ortgage related securities; • S tate, municipal or industrial or general obligation revenue bonds; • O bligations issued or guaranteed by the U.S. government, its agencies or instrumentalities; or • F ixed income securities that can be converted into or exchanged for common stock. In addition, the Fund may invest in cash equivalents, repurchase agreements or asset-backed securities. The fixed income securities in which the Fund invests will be “investment grade” at purchase, which means they will be: • R ated at purchase within the four highest rating of an NRSRO, such as Moody's, Standard & Poor's or Fitch Ratings; or • I f unrated, considered at purchase by the Fund’s sub-adviser to be of comparable quality. The Fund seeks to maintain a dollar-weighted average portfolio maturity of five to ten years under normal market conditions. To calculate maturity, the sub-adviser uses each instrument’s ultimate maturity date, or the probable date of a call, refunding or redemption provision, or other maturity-shortening device. For securities expected to be repaid before their maturity date (such as mortgage-backed securities), the sub-adviser uses the effective maturity, which is shorter than the stated maturity. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub-adviser will not accurately predict the direction of these and other factors and, as a result, the sub-adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Principal Risks — Equity Securities The stock portion of the Fund is subject to the risks of equity investing, which include: Common Stock Risk:This Fund invests in common stocks, whose risks include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the earnings growth the sub-adviser anticipated when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks the Fund holds even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental or regulatory change. Company news or a change in expected earnings could also affect prices. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk:Investing in medium-capitalization and small-capitalization companies may lead to risks greater than those of investments in large-capitalization companies. Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. 37 Growth Investing Risk:The Fund may not perform as well as other mutual funds when growth oriented investing styles are out of favor. Additionally, stocks selected by the Fund may not grow as the sub-adviser anticipated which might affect the earnings growth the sub-adviser anticipated when selecting the stock. Principal Risks — Fixed Income Securities The fixed income securities portion of the Fund is subject to various risks including: Interest Rate Risk:Changes in interest rates affect the value of the Fund’s debt securities, including securities issued or guaranteed by the U.S. government or other government agencies. The value of securities with longer maturities may fluctuate more in response to interest rate changes than securities with shorter maturities. When interest rates rise, the value of the Fund’s securities and its shares will decline. A change in interest rates will also affect the amount of income the Fund generates. Credit Risk:The value of the Fund’s fixed income securities is affected by the issuer’s continued ability to make interest and principal payments. The Fund could lose money if the issuers cannot meet their financial obligation or go bankrupt. The price of a security can be adversely affected prior to actual default as its credit status deteriorates and the probability of default rises. The Fund invests in securities of various U.S. government agencies, which while chartered or sponsored by acts of Congress, are neither issued nor guaranteed by the U.S. Treasury. Each agency, including the Federal Home Loan Bank, the Federal Farm Credit Bank and the Tennessee Valley Authority, is supported by its own credit. However, the Federal Home Loan Bank is also supported by the ability of the U.S. Treasury to buy up to $4 billion of debt of the agency. Also, the Tennessee Valley Authority has a credit line of $150 million with the U.S. Treasury. Securities rated in the lowest of the investment grade categories (e.g., Baa or BBB) are considered more speculative than higher rated securities. Their issuers may not be as financially strong as those of higher rated bonds and may be more vulnerable to periods of economic uncertainty or downturn. If, in the event the Fund enters a repurchase agreement, the seller of a repurchase agreement defaults, the Fund may be exposed to possible loss because of adverse market conditions or a delay in selling the underlying securities to another person. Reinvestment Risk:The Fund’s fixed income securities will have stated maturities, and accordingly, at the end of a security’s term, the proceeds will need to be reinvested in another security. If interest rates decline when a fixed income security matures, the cash flows from that security will likely be reinvested at a lower rate. Prepayment Risk:Mortgage- and asset-backed securities involve prepayment risk, which is the risk that the underlying mortgages or other debts may be refinanced or paid off before they mature during a period of declining interest rates. Such refinancings and prepayments will tend to lower the Fund’s return and could result in losses to the Fund if it acquired these securities at a premium. Due to prepayments and the need to reinvest principal payments at current rates, mortgage-related securities may be less effective than bonds at maintaining yields when interest rates decline. Mortgage-backed securities may be more volatile than other fixed income securities. Extension Risk:During periods of rising interest rates, the rate of prepayments of mortgage- and asset-backed securities may be slower than estimated, causing the Fund to miss the opportunity to reinvest assets at higher rates. Principal Investment Objective, Strategies and Risks of the Tributary Core Equity Fund Principal Objective The Tributary Core Equity Fund seeks long-term capital appreciation. Principal Investment Strategies Under normal market conditions, this Fund intends to invest at least 80% of its assets (defined as net assets plus borrowings for investment purposes) in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stock, warrants, options and rights. The Fund typically invests in domestic companies with market capitalizations over $5 billion. The Fund may also invest up to 20% of its assets in preferred stocks, warrants and common stocks other than those described above. The Fund’s investment adviser uses a value-oriented investment approach, looking for companies whose stock is trading below what the investment adviser considers its intrinsic value. The investment adviser may also consider other factors, including a company’s earnings record and/or dividend record. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. During extraordinary market or economic conditions, the Fund may take a temporary defensive position by investing in short-term obligations including money market funds, repurchase agreements and U.S. government securities. Such investments could keep the Fund from achieving its investment objective. 38 PROSPECTUS TributaryFunds General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Common Stock Risk:This Fund invests primarily in common stocks of large companies. The risks of common stock investing include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the valuation and earnings growth the investment adviser perceived when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks the Fund holds even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental, or regulatory change. Company news or a change in expected earnings could also affect prices. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap Stock Risk:Investing in medium-capitalization companies may lead to risks greater than those of other equity investments. Mid-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Value Investing Risk:This Fund is primarily value oriented and it may not perform as well as other types of mutual funds when its investing style is out of favor. There is also a risk that the stocks selected for this Fund may not reach what the investment adviser believes are their full value. Principal Investment Objective, Strategies and Risks of Tributary the Large Cap Growth Fund Principal Objective The Tributary Large Cap Growth Fund seeks long-term capital appreciation. Principal Investment Strategies Under normal circumstances and market conditions, this Fund intends to invest at least 80% of its assets (defined as net assets plus borrowings for investment purposes) in common stock and securities that can be converted into common stock, such as convertible bonds, convertible preferred stocks, warrants, options and rights of companies with market capitalizations of at least $5 billion. Although the Fund retains the ability to invest in a relatively small number of stocks, the Fund’s goal is to remain diversified. These are not fundamental investment policies and may be changed by the Fund’s Board of Directors upon 60 days notice to shareholders. The Fund also will invest in common stocks that the sub-adviser believes have the potential to grow earnings more rapidly than their competitors. In choosing investments, the Fund’s sub-adviser looks for large capitalization companies with: • S trong unit growth; • D ominant market positions; • C onservative accounting practices; and • I nternally financed growth. Other Investments Under normal circumstances, the Fund may invest up to 20% of its total assets in equity securities of foreign issuers. The Fund may also lend its portfolio securities and invest uninvested cash balances in money market funds. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. During 39 extraordinary market or economic conditions, the Fund may take a temporary defensive position by investing in short-term obligations including money market funds, repurchase agreements and U.S. government securities. Such investments could keep the Fund from achieving its investment objective. General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub-adviser will not accurately predict the direction of these and other factors and, as a result, the sub-adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Common Stock Risk:The Fund invests primarily in common stocks of large companies. The risks of common stock investing include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the valuation and earnings growth the sub-adviser perceived when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks the Fund holds even when the company fundamentals are strong. A company’s stock may drop as a result of technological, environmental, or regulatory change. Company news or a change in expected earnings could also affect prices. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap Stock Risk:Investing in medium-capitalization companies may lead to risks greater than those of other equity investments. Mid-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Foreign Investment Risk:Foreign securities are subject to more risks than U.S. domestic investments. These additional risks include potentially less liquidity and greater price volatility, as well as risks related to adverse political, regulatory, market or economic developments. Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing their earnings potential. In addition, amounts realized on foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding. Direct investment in foreign securities denominated in a foreign currency involves exposure to fluctuations in foreign currency exchange rates which may reduce the value of an investment made in a security denominated in that foreign currency; withholding and other taxes; trade settlement, custodial, and other operational risks; and the less stringent investor protection and disclosure standards of some foreign markets. In addition, foreign markets can and often do perform differently from U.S. markets. Foreign securities also include American Depositary Receipts (“ADRs”) and similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”). ADRs, EDRs and GDRs are depository receipts for foreign company stocks issued by a bank and held in trust at that bank, which entitle the owner to any capital gains or dividends from the underlying company. ADRs are U.S. dollar denominated, and EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency. ADRs, EDRs and GDRs are subject to the same risks as other foreign securities. Growth Investing Risk:The Fund is primarily growth oriented and it may not perform as well as other types of mutual funds. The principal risk of growth stocks is that investors expect growth companies to increase their earnings at a rate that is generally higher than the rate expected for non-growth companies. If these expectations are not met, the market price of the stock may decline significantly, even if earnings show an absolute increase. Growth company stocks also typically lack the dividend yield that can cushion stock prices in market downturns. Focused Investment Risk:Focusing or concentrating Fund investments in a small number of companies, industries, or regions increases risk. A fund that “concentrates” its investments in a certain type of company (such as biotechnology, healthcare or technology companies) is particularly vulnerable to events affecting those types of companies. Also, the Fund may have greater risk to the extent it invests a substantial portion of its assets in a group of related industries (or “sectors”) such as the “technology” or “financial and business services” sectors. The industries comprising any particular sector may share common characteristics, are often subject to similar business risks and regulatory burdens, and react similarly to economic, market, 40 PROSPECTUS TributaryFunds political or other developments. For example, companies in the healthcare sector are subject to rapid obsolescence of products, patent expirations, and changes in governmental regulation or reimbursements; and companies in the technology sector are subject to short product cycles, intense competition and significant losses and/or limited earnings. Because the Fund will generally maintain core holdings in 20 to 50 stocks, its portfolio may become more concentrated on a small number of companies, industries or regions. Principal Investment Objective, Strategies and Risks of the Tributary Growth Opportunities Fund Principal Objective The Tributary Growth Opportunities Fund seeks long-term capital appreciation. Principal Investment Strategies In pursuit of long-term capital appreciation, under normal market conditions, this Fund intends to invest at least 80% of its assets (defined as net assets plus borrowings for investment purposes) in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stocks, options and rights. The Fund may also invest up to 35% of its assets in preferred stocks and warrants. The Fund’s investment adviser implements a core growth approach focused on companies with above average growth characteristics and below average valuations. Valuation is an important component of the investment process as the Fund’s investment adviser looks for companies with valuations that are attractive relative to their current earnings or their projected earnings growth rate. Within portfolio construction, the investment adviser employs multiple diversification strategies to control risk. Fund holdings are diversified across the major economic sectors and by the number of company positions. In choosing investments, the Fund’s investment adviser looks for companies with sustainable above average growth in sales, earnings and intrinsic value. Company attributes may include the following competitive advantages: • M arket share gains; • P roduct innovation; • L ow-cost production; • M arketing; and • R esearch and development. The Fund may invest in securities issued by companies with large, medium, or small capitalizations. Socially Responsible Investing The investment adviser to the Fund also applies what are commonly referred to as “Socially Responsible Investing” screens to the security selection and ongoing monitoring of the Fund. The investment adviser believes that organizations that avoid global security risks and products that pose a clear danger to human health should benefit shareholders in terms of both risk and return in the long-term. Specifically, the Fund will not invest in companies that: • Have an active business tie to Iran, Syria, Sudan or North Korea, all of which are U.S. State Department-designated terrorist sponsoring states, with the exception of companies whose activities in one or more of these countries are solely humanitarian. • Produce tobacco or tobacco products that have been found to pose a clear risk to human health. The investment adviser uses a third party vendor for the purpose of excluding companies from the Fund that meet the Fund’s exclusion criteria. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. General Market Risk: Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. Common Stock Risk: This Fund invests primarily in common stocks, whose risks include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the valuation and earnings growth the investment adviser perceived when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks 41 the Fund holds even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental, or regulatory change. Company news or a change in expected earnings could also affect prices. Large-Cap Stock Risk: Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk: Investing in medium-capitalization and small-capitalization companies may lead to risks greater than those of investments in large-capitalization companies. Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk: The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Growth Investing Risk:The Fund may not perform as well as other mutual funds when growth oriented investment styles are out of favor. Additionally, stocks selected by the Fund may not grow as the investment adviser anticipated which might affect the earnings growth the investment adviser anticipated when selecting the stock. Principal Investment Objective, Strategies and Risks of Tributary Small Company Fund Principal Objective The Tributary Small Company Fund seeks long-term capital appreciation. Principal Investment Strategies Under normal market conditions, this Fund intends to invest at least 80% of its assets (defined as net assets plus borrowings for investment purposes) in common stocks and convertible securities of companies with small market capitalization. A company’s market capitalization is considered “small” if it is less than $4 billion. The Fund’s investment adviser uses a value-oriented investment approach, looking for companies whose stock is trading below what the investment adviser considers its intrinsic value. The investment adviser may also consider other factors, including a company’s earnings record and/or dividend growth. This Fund does not emphasize current dividend or interest income. In choosing investments, the investment adviser looks at quantitative and qualitative measures of a company. Quantitative measures of a company include: • P rice-to-earnings ratio; • B alance sheet strength; and • C ash flow. Qualitative measures of a company include: • E fficient use of capital; • M anagement style and adaptability; • M arket share; • P roduct lines and pricing flexibility; • D istribution systems; and • U se of technology to improve productivity and quality. Turnover is expected to be low, around 30% under normal market conditions. However, the Fund will sell a security without regard to how long it has owned the security if the investment adviser deems it advisable. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. During extraordinary market or economic conditions, the Fund may take a temporary defensive position by investing in short-term obligations including money market funds, repurchase agreements and U.S. government securities. Such investments could keep the Fund from achieving its investment objective. General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the investment adviser will not accurately predict the direction of these and other factors and, as a result, the investment adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. 42 PROSPECTUS TributaryFunds Common Stock Risk:This Fund invests primarily in common stocks, whose risks include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the valuation and earnings growth the investment adviser perceived when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks the Fund holds even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental, or regulatory change. Company news or a change in expected earnings could also affect prices. Small-Cap Stock Risk: The price of smaller-capitalization stocks may fluctuate dramatically due to such factors as: • T he company’s greater dependence on key personnel; • P otentially limited internal resources; • D ifficulty obtaining adequate working resources; • G reater dependence on newer products and/or markets; • T echnological, regulatory or environmental changes; and • P redatory pricing. In short, the Fund’s risks are likely to be greater than those of other equity investments. It will typically be more volatile than the stock market in general, as measured by the S&P 500 Composite Index. Convertible Securities Risk: The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Value Investing Risk: This Fund is primarily value oriented and it may not perform as well as other types of mutual funds when its investing style is out of favor. There is also a risk that the stocks selected for this Fund may not reach what the investment adviser believes are their full value. Principal Investment Objective, Strategies and Risks of the Tributary International Equity Fund Principal Objective The Tributary International Equity Fund seeks long-term capital appreciation. Principal Investment Strategies Under normal market conditions, this Fund intends to invest at least 80% of its assets (defined as net assets plus borrowings for investment purposes) in common stocks and securities that can be converted into common stocks, such as convertible bonds, convertible preferred stock, warrants, options and rights. This is not a fundamental policy and may be changed by the Fund’s Board of Directors upon 60 days’ notice. The Fund invests primarily in common stocks and other equity securities of non- U.S. and non-Canadian issuers , including emerging market equity securities, with market capitalizations over $300 million and which pay an above-average dividend. In constructing the Fund’s portfolio and selecting individual securities, the Fund’s sub-adviser utilizes a region and sector neutral approach. The Fund invests primarily in regions and industry groups that are part of the MSCI EAFE Index and aims to have a dividend yield considerably higher than the MSCI EAFE Index. The quantitative process is intended to produce a diversified, all-cap portfolio with relatively low volatility. Principal Risks The value of the Fund’s shares depends on the value of the securities it owns. An investment in the Fund is not a deposit in any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your investment may fluctuate significantly, which means loss of money is a risk of the Fund. During extraordinary market or economic conditions, the Fund may take a temporary defensive position by investing in short-term obligations including money market funds, repurchase agreements and U.S. government securities. Such investments could keep the Fund from achieving its investment objective. General Market Risk:Factors affecting the securities markets include domestic and foreign economic growth and decline, interest rate levels and political events. There is a risk the sub-adviser will not accurately predict the direction of these and other factors and, as a result, the sub-adviser’s investment decisions may not accomplish what they were intended to achieve. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. 43 Emerging Market Risk: The risks of investing in emerging market securities include volatile currency exchange rates, periods of high inflation, increased risk of default, greater social, economic and political uncertainty and instability, less governmental supervision and regulation of securities markets, lack of liquidity in the markets and smaller market capitalizations of issuers. Common Stock Risk:The risks of common stock investing include: • A company not performing as anticipated. Factors affecting a company’s performance can include the strength of its management and the demand for its products or services. Negative performance may affect the valuation and earnings growth the sub-adviser perceived when selecting the stock. • Instability in the stock market. The market generally moves in cycles, with prices rising and falling. The value of the Fund’s investments may increase or decrease more than the stock market in general. A downturn in the stock market may lead to lower prices for the stocks the Fund holds even when company fundamentals are strong. A company’s stock may drop as a result of technological, environmental, or regulatory change. Company news or a change in expected earnings could also affect prices. Foreign Investment Risk:Investing in issuers located in foreign countries poses distinct risks since political and economic events unique to a country or region will affect those markets and their issuers. These events will not necessarily affect the U.S. economy or similar issuers located in the United States. In addition, the Fund’s investments in foreign countries generally will be denominated in a foreign currency. As a result, changes in the value of a country’s currency compared to the U.S. dollar may affect the value of the Fund’s investments. These currency movements may happen separately from and in response to events that do not otherwise affect the value of the security in the issuer’s home country. Large-Cap Stock Risk:Large-cap companies may be unable to respond quickly to new competitive challenges like changes in technology or consumer taste, and also may not be able to attain the high growth rates of successful, smaller companies, especially during periods of economic expansion. Mid-Cap and Small-Cap Stock Risk:Investing in medium-capitalization and small-capitalization companies may lead to risks greater than those of investments in large-capitalization companies. Mid-cap and small-cap stocks are generally less liquid than large-cap stocks, and may be more affected by technological, environmental or regulatory change. Convertible Securities Risk:The Fund may purchase convertible securities that are fixed income debt securities, preferred stocks, warrants, options or rights, and which may be converted at a stated price within a specified period of time into a certain quantity of common stock of the same or other issuers. Convertible securities are usually subordinated in right of payment to nonconvertible debt securities of the same issuer, but are senior to common stocks in an issuer’s capital structure. Their prices tend to be influenced by changes in interest rates. When rates rise, the values generally fall, and when rates decline, the values generally increase. In addition, their prices can be affected by changes in the market value of the common stock into which they can be converted. Portfolio Holdings of the Funds Tributary Funds, Inc.'s (the "Funds") policies and procedures with regard to the disclosure of the Funds’ portfolio securities are available in the Funds’ Statement of Additional Information. Buying, Selling and Exchanging Shares This section tells you how to purchase, sell (sometimes called “redeem”) and exchange shares of the Funds. The Funds reserve the right to refuse purchases that may adversely affect the Funds. The Funds do not accept cash, money orders, travelers checks, starter checks, counter checks or third-party checks. Buying Shares You can buy shares on-line at www.tributaryfunds.com, by mail or wire, or through First National Bank or its affiliates, your broker/ dealer or other institutions. For a Purchase Application, call 1-800-662-4203. You can also obtain an application by visiting our website at www.tributaryfunds.com. Opening an Account by Mail Make out a check for the amount you want to invest, payable to the Fund you want. See page 47 for minimum account amounts. Mail the check and a completed Purchase Application to: Tributary Funds Service Center P.O. Box 219022 Kansas City, MO 64121-9022 Opening an Account Online Go to www.tributaryfunds.com and click on “Open New Account.” 44 PROSPECTUS TributaryFunds Adding to Your Account by Mail Make out a check for the amount you want to invest, payable to the Fund you want. See page 47 for minimum account amounts. Mail the check and a note with your account number to: Tributary Funds Service Center P.O. Box 219022 Kansas City, MO 64121-9022 Adding to Your Account by Wire Call 1-800-662-4203 for the account number to which funds should be wired. Your bank may charge a wire transfer fee. Adding to Your Account Online Go to www.tributaryfunds.com and visit our secure account area. Through Other Institutions To find out if you can buy shares through your bank, broker/dealer, or other institution, call 1-800-662-4203 or call your institution. Check with your institution on account requirements, procedures, and any fees, which will reduce your net return. Customer Identification Program In compliance with the USA PATRIOT Act, all financial institutions (including mutual funds) are required, among other matters, to obtain, verify and record the following information for all registered owners or others who may be authorized to act on an account: full name, date of birth, Social Security number, and permanent street address. Corporate, trust and other entity accounts require additional documentation. This information will be used to verify your true identity. If any of the above requested information is missing, we may reject your account and return your application or take such other action as we deem reasonable as required by law. Auto Invest Plan You can make regular monthly or quarterly purchases by Automated Clearing House (ACH) transfer from your bank account. The minimum initial investment for Institutional Class shares, if setting up an auto invest plan, is $100; the minimum for additional investments in Institutional Class shares is $50. The minimum initial investment for Institutional Plus Class is $5 million; the minimum for additional investments in Institutional Plus Class shares is $50. These investment minimums may be modified at the sole discretion of the Funds. To start, complete the Auto Invest Plan section of the Purchase Application or visit www.tributaryfunds.com and click on “Add Automatic Purchase” in the Account Details section. To change your plan, send the Funds a signature-guaranteed written request. See “Signature Guarantees” on page 47 . Selling (Redeeming) Shares If you purchase your shares directly from the Funds, you can redeem them as described below. If you purchase shares through a bank or other institution, you need to meet that institution’s account requirements. • Go to www.tributaryfunds.com and visit our secure account area. • Send a written request to: Tributary Funds Service Center, P.O. Box 219022, Kansas City, MO 64121-9022 or • If you previously authorized telephone redemptions, call 1-800-662-4203 to request the redemption. • The Funds will mail a check payable to the Shareholder(s) of record to the address of record, or wire the funds at no charge to a previously designated bank account. Check with your bank to determine if it charges a wire transfer fee. See “Signature Guarantees,” on page 47 . Auto Withdrawal Plan You can redeem shares automatically every month or quarter and have a check for the specified amount mailed to you. The minimum withdrawal for both Institutional Class shares and Institutional Plus Class shares is $100. To start, call 1-800- 662-4203 or visit www.tributaryfunds.com and click on “Add Automatic Redemption” in the Account Details section. To change your plan, send the Funds a signature-guaranteed written request or an Account Change Form. See “Signature Guarantees,” on page 47 . You could have negative tax consequences (i.e., wash sales) if you purchase shares while you are making withdrawals. Be sure to check with your tax adviser on the effects of this plan, especially if you are also purchasing shares. Exchanging Shares You can exchange shares of oneFund for shares of another. An exchange is considered a sale of shares; you may have a capital gain or loss for federal income tax purposes. • Before making an exchange, read the Prospectus of the Fund whose shares you want to buy in the exchange. • Then mail the Funds your signature-guaranteed request or call 1-800-662-4203. See “Signature Guarantees” on page 47 . The amount to be exchanged must meet minimum investment requirements, described on page 47 . or 45 • Go to www.tributaryfunds.com and click on “Exchange” in the Account Details section. The Funds reserve the right to restrict or refuse an exchange request if a Fund has received or anticipates simultaneous orders affecting significant portions of the Fund’s assets. There is no assurance the Funds will be able to anticipate any such exchange requests. The Funds may change or eliminate the exchange privilege with 60 days’ notice to shareholders, though there are no plans to do so. You may exchange only into Fund shares legally available in your state. Excessive Trading The Funds seek to deter short-term or excessive trading (often described as “market timing”). Excessive trading (either frequent exchanges between the Funds or sales and repurchases of a Fund within a short time period) may: • D isrupt portfolio management strategies ; • I ncrease brokerage and other transaction costs ; and • N egatively affect fund performance. Funds that invest in foreign securities may be at greater risk for excessive trading. Investors may attempt to take advantage of anticipated price movements in securities held by the Funds based on events occurring after the close of a foreign market that may not be reflected in a Fund’s net asset value (“NAV”) (referred to as “arbitrage market timing”). Arbitrage market timing may also be attempted in funds that hold significant investments in small-cap securities, high-yield (junk) bonds and other types of investments that may not be frequently traded. There is the possibility that arbitrage market timing, under certain circumstances, may dilute the value of Fund shares if redeeming shareholders receive proceeds (and buying shareholders receive shares) based on net asset values that do not reflect appropriate fair value prices. The Funds’ Board of Directors has adopted and implemented the following policies and procedures to detect, discourage and prevent excessive short-term trading in the Funds: Monitoring of Trading Activity The Funds, through their Transfer Agent, monitor selected trades and flows of money in and out of the Funds in an effort to detect excessive short-term trading activities. If a shareholder is found to have engaged in excessive short-term trading, the Funds may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholder’s account. Restrictions on Transactions The Funds have broad authority to take discretionary action against market timers and against particular trades. They also have sole discretion to: • R estrict purchases or exchanges that they or their agents believe constitute excessive trading. • R eject purchases or exchanges that violate a Fund’s excessive trading policies or its exchange limits. Despite its best efforts, the Funds may be unable to identify or deter excessive trades conducted through intermediaries or omnibus accounts that transmit aggregate purchase, exchange and redemption orders on behalf of their customers. In short, the Funds may not be able to prevent all market timing and its potential negative impact. Transaction Policies Share Price The price per share for each Fund, equal to NAV, is calculated each business day at the regularly scheduled normal close of trading on the New York Stock Exchange (“NYSE”) (typically 4 p.m. Eastern Time). A business day is any day on which the NYSE is open for business. If the Funds receive your buy or sell order before the daily valuation time, you will pay or receive that day’s NAV for each share. Otherwise you will pay or receive the next business day’s NAV for each share. To calculate the NAV, the Funds add up the value of all a Fund’s securities and other assets, subtract any liabilities, and divide by the number of shares of that Fund outstanding. You can determine the value of your account on any particular day by multiplying the number of shares you own by the day’s NAV. The Funds’ securities are valued at market value. Securities traded on a national securities exchange or in the over-the-counter market are valued at the closing price on the principal exchange or market, typically 4:00 p.m. Eastern Time. If reliable market prices are not available, the fair value prices will be determined using methods approved by the Funds’ Board of Directors. The Tributary International Equity Fund may hold portfolio securities that are listed on foreign exchanges. These securities may trade on weekends or other days when the Tributary International Equity Fund does not calculate its NAV. As a result, the value of these investments may change on days when you cannot purchase or sell shares. 46 PROSPECTUS TributaryFunds Some of the more common reasons that may necessitate that any security be valued using fair value procedures include, but are not limited to: • T he security’s trading has been halted or suspended; • T he security has been de-listed from a national exchange; • T he security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; and • T he security has not been traded for an extended period of time. With regard to the Tributary International Equity Fund, a significant event with respect to a security or securities held by the Fund that occurs after the close of the market or exchange on which the security or securities principally trades and before the time the Fund calculates net asset value may necessitate that the security or securities be valued using fair value procedures. Minimum Investments and Additions The minimum initial investment for Institutional Class shares of each Fund is $1,000 and for Institutional Plus Class shares for each Fund is $5 million. For additional investments, the minimum investment for both Institutional Class shares and Institutional Plus Class shares is $50. Under the Auto Invest Plan, the required initial investment for Institutional Class shares drops to $100. The Funds may also waive minimum requirements for Individual Retirement Accounts, payroll deduction plans and at their sole discretion. If an exchange or redemption causes the value of your account (other than an Auto Invest Plan or payroll deduction account) to fall below $1,000 for Institutional Class shares or $5 million for Institutional Plus Class shares, the Funds may ask you to add to your account. If the balance remains below the minimum after 60 days, the Funds may close out your account and mail you the proceeds, or, for Institutional Plus Class shares, may convert your shares into Institutional Class shares. Redemption Payments If you redeem shares, your payment normally will be sent within seven days of the Funds ' Transfer Agent receiving your request. Shares are sold at the next NAV calculated after your request is received in good order. Unless it would hurt a Fund or its shareholders, the Funds try to honor requests for next-day payment if your order is received on a business day before 4 p.m. Eastern Time, or second-day payment if your order is received after that time. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds for up to 15 calendar days. This is intended to protect the Funds and their shareholders from loss. The Funds intend to pay cash for all shares redeemed, but under unusual conditions may make payment wholly or partly in portfolio securities whose value equals the redemption price. You will incur brokerage costs when converting them to cash. The Funds may suspend your right to sell your shares during times when the NYSE restricts or halts trading, or as otherwise permitted by the U.S. Securities and Exchange Commission (“SEC”). The Funds will require a signature guarantee on redemption requests of $50,000 or more, or if the redemption proceeds are to be paid or sent to someone other than you. See “Signature Guarantees” below. Signature Guarantees Signature guarantees are designed to prevent unauthorized transactions. The guarantor pledges that the signature presented is genuine and, unlike a notary public, is financially responsible if the signature is not. The Transfer Agent may require a “medallion” signature guarantee for certain transactions. You can obtain medallion signature guarantees from banks, brokers/dealers, credit unions, securities exchanges and some other institutions. A notary public is not acceptable. The Funds require a medallion signature guarantee to change the address to which a redemption check is to be mailed or to make the check payable to someone other than the Shareholder(s) of record. If you have changed your address within 30 days of a redemption request, a medallion signature guarantee is required. For joint accounts, each signature must be guaranteed. The Transfer Agent reserves the right to reject any signature guarantee. Telephone Transactions For purchases made by telephone, the Funds and their agents will use reasonable procedures to confirm telephone instructions are genuine. These procedures may include, among others, requiring some form of identification before acting on telephone instructions; providing written confirmation of all such transactions; and tape recording all telephone instructions. If reasonable procedures are followed, the Funds and their agents will not be liable for any loss, cost, or expense due to an investor’s telephone instructions or an unauthorized telephone redemption. If, because of peak activity or adverse conditions, you cannot place a telephone transaction, consider mailing your request as described in “Opening an Account by mail” and “Selling (Redeeming) Shares” on page s 44 and 45 or visiting www.tributaryfunds.com. The Funds reserve the right to refuse a telephone transaction. Dividends and Taxes The Funds generally pass net investment income and realized capital gains, if any, on to shareholders in the form of dividends and capital gain distributions. 47 The timing and characterization of income and capital gain distributions are determined in accordance with federal income tax regulations. Income determined in accordance with federal income tax regulations may differ from Accounting Principles Generally Accepted in the United States of America. As a result, net investment income for a reporting period may differ significantly from distributions paid during the same reporting period. Dividends Dividends from net investment income, if any, are declared and distributed as indicated below. The Tributary Short-Intermediate Bond Fund and the Tributary Income Fund declare income dividends daily and pay them monthly. The Tributary Balanced Fund declares and pays income dividends on a quarterly basis and the Tributary Growth Opportunities Fund, the Tributary Core Equity Fund, the Tributary Large Cap Growth Fund, the Tributary Small Company Fund and the Tributary International Equity Fund declare and pay income dividends on an annual basis. Distributions from net realized capital gains from the Funds, if any, are declared and distributed at least annually. Taxes The following information is meant as a general summary of the federal income tax provisions regarding the taxation of the shareholders. Additional tax information appears in the Statement of Additional Information (“SAI”). Shareholders should rely on their own tax advisors for advice about the particular federal, state, and local tax consequences of investing in the Funds. • Dividends and distributions you receive, whether in cash or additional shares, are generally taxable. • Distributions to non-corporate shareholders attributable to interest and other ordinary income and net short-term capital gains are generally taxed as ordinary income, while distributions to non-corporate shareholders attributable to qualified dividend income are generally taxed at long-term capital gains rates provided certain holding period requirements are satisfied by the shareholder and the Fund. Absent further legislation, such long-term capital gains rate will not apply to qualified dividend income distributed after December 31, 2010. • Distributions from a Fund’s net long-term capital gains are taxable as long-term capital gains in the year you receive them, no matter how long you have held the shares. • Taxable distributions paid by a Fund to corporate shareholders will be taxed at corporate tax rates. Corporate shareholders may be entitled to a dividends received deduction (“DRD”) for a portion of the dividends paid and designated by a Fund as qualifying for the DRD provided certain holding period requirements are met. • Some dividends paid in January may be taxable as if you had received them the previous December. • Dividends attributable to interest on U.S. Treasury obligations may be subject to state and local taxes, even though the interest would be tax-exempt if you received it directly. • If the distribution of income or gain realized on the sale of securities causes a share’s NAV to fall below what you paid for it, the distribution is a “return of invested principal” but is still taxable as described above. • If you buy shares shortly before the record date of a Fund’s dividend or capital gains distribution, the payment of those dividends or capital gains will reduce your NAV per share. All or a part of such distributions are taxable. • In general, if you sell or redeem shares you will realize a capital gain or loss, which will be long-term or short-term, depending upon your holding period for the shares. Any loss recognized on the sale of shares of a Fund held for six months or less will be treated as long-term capital loss to the extent of capital gain dividends received with respect to such shares. An exchange of shares in different Funds may be treated as a sale and any gain may be subject to tax. • As with all mutual funds, the Funds may be required to withhold U.S. federal income tax at the fourth lowest rate for taxpayers filing as unmarried individuals (at a rate of 28% for 2010) for all taxable distributions payable to shareholders who fail to provide the Funds with their correct taxpayer identification numbers or to make required certifications, or who have been notified by the Internal Revenue Service (the “IRS”) that they are subject to backup withholding. Backup withholding is not an additional tax; rather, it is a way in which the IRS ensures it will collect taxes otherwise due. Any amounts withheld may be credited against a shareholder’s U.S. federal income tax liability. At least annually, the Funds will advise you of the source and tax status of all the distributions you have received. This Prospectus gives only general tax information. Before you invest, consult your tax adviser on federal, state and local tax considerations for your specific situation. 48 PROSPECTUS TributaryFunds Management of the Funds Investment Adviser The Funds are advised by Tributary Capital Management, LLC (“Tributary”), a subsidiary of First National Bank of Omaha (“First National”), which is a subsidiary of First National of Nebraska, Inc. (“FNNI”), a Nebraska corporation with total assets of about $19 billion as of December 31, 2009. FNNI offers clients a full range of financial services. Tributary is a registered investment adviser under the Investment Advisers Act of 1940, as amended, and is located at 1620 Dodge Street, Stop 1075, Omaha, Nebraska 68197. As of May 3, 2010, Tributary had approximately $1.5 billion under investment management. Investment Sub-Advisers First National Fund Advisers (“FNFA”), a division of First National Bank in Fort Collins (“FNBFC”), located at 205 West Oak Street, Fort Collins, Colorado 80521, serves as the investment sub-adviser to the Tributary Balanced Fund. FNFA is a registered investment adviser under the Investment Advisers Act of 1940 and only provides investment advisory services to the Tributary Balanced Fund. KBC Asset Management International LTD (“KBCAM”), a subsidiary of KBCAM Limited, located at Joshua Dawson House, Dawson Street, Dublin 2, Ireland, serves as the investment sub-adviser to the Tributary International Equity Fund. KBCAM, a registered investment adviser under the Investment Advisers Act of 1940, provides investment advisory services to individuals, investment companies and other institutions. As of December 31, 2009, KBCAM Limited had $5.6 billion in assets under management. KBCAM is part of the KBC Bank and Insurance Group NV. KBC Group is a major financial services group with headquarters in Brussels, Belgium. Riverbridge Partners, LLC (“Riverbridge”), located at Midwest Plaza West, 801 Nicollet Mall, Suite 600, Minneapolis, Minnesota, serves as the investment sub-adviser to the Tributary Large Cap Growth Fund. Riverbridge, a registered investment adviser under the Investment Advisers Act of 1940, provides investment advisory services to individuals, investment companies and other institutions. As of December 31, 2009, Riverbridge had $1.731 billion in assets under management. Responsibilities Tributary supervises and administers the Funds’ respective investment programs. Supervised by the Board of Directors and following each Fund’s investment objectives and restrictions, Tributary (or, as to the Tributary International Equity Fund, the Tributary Balanced Fund and the Tributary Large Cap Growth Fund, the sub-adviser): • M anages a Fund’s investments; • M akes buy/sell decisions and places the orders; and • K eeps records of purchases and sales. Portfolio Managers Investment decisions for the Funds are made by teams of Tributary or sub-adviser personnel. In general, investment decisions are made by consensus and no one person is primarily responsible for making investment recommendations. The following people are primarily responsible for day-to-day management of the Funds. Additional information about each portfolio manager’s compensation, other accounts managed, and ownership of securities in the Fund managed by that portfolio manager is available in the SAI. Tributary Core Equity Fund and Tributary Small Company Fund (Value Equities Team) • Randall Greer, CFA, Managing Director, Value Equities. Randy serves as the Managing Director of the Value Equity Strategy team for Tributary. He is a Risk Committee member and has been responsible for the implementation of the Value Equity Strategy since joining Tributary’s predecessor, First National Bank, in November of 2006. From December 2002 through November 2006, he was a Portfolio Manager, Analyst and Member of the Investment Committee at Bridges Investment Counsel. His 34 year resume in investment management also includes President at Kirkpatrick Pettis Smith Polian, Chief Executive Officer at KPM Management, and additional years spent at Westchester Capital Management, all in Omaha, Nebraska. He graduated from the University of Nebraska at Lincoln in 1973 with a Bachelor of Science in Psychology with a minor in Mathematics and Computer Science. He received his Masters of Business Administration from the University of Florida in 1975 with a concentration in Finance and received his Chartered Financial Analyst (CFA) designation in 1980. He is a member of the CFA Society of Nebraska and the CFA Institute. • Mark A. Wynegar, CFA, Principal, Equities. Mark serves as a Principal for Tributary and is the lead manager for the Tributary Small Company Fund. Mark has over 15 years of industry experience and joined Tributary’s predecessor, First National Bank, in May 1999. Prior to joining Tributary, he worked for five years at Westchester Capital Management as a Senior Securities Analyst and for two years at Union Pacific Railroad as a Financial Analyst, both in Omaha, Nebraska. Mark received his Bachelors in Business Administration from the University of Nebraska at Lincoln in 1993 and earned his Chartered Financial Analyst designation in 1997. He is 49 a member of the CFA Society of Nebraska and the CFA Institute and served on the Board of the CFA Society of Nebraska from 2002 to 2009, holding the Presidency during 2007 and 2008. • Christopher P. Sullivan, Portfolio Manager, Equities. Chris serves as a Co-Portfolio Manager for the Tributary Core Equity Fund and is responsible for researching the consumer discretionary and healthcare sectors. Chris has over 15 years industry experience and joined Tributary’s predecessor, First National Bank, in December 2003. Prior to joining Tributary, he worked for Wells Fargo as an Equity Analyst and Portfolio Manager in Lincoln, Nebraska. Chris received his Bachelor of Science in Business with an emphasis in Actuarial Science from the University of Nebraska at Lincoln in 1993. Chris is a member of the CFA Institute and the CFA Society of Nebraska. • Michael L. Johnson, CFA, Portfolio Manager, Equities. Mike serves as a Co-Portfolio Manager for the Tributary Small Company Fund and is responsible for the technology sector. Mike has over 16 years of industry experience and joined Tributary’s predecessor, First National Bank, in March 2005. Prior to joining Tributary, he worked for eleven years at Principal Global Investors in Des Moines, Iowa as an Equity Analyst and Portfolio Manager. Mike received his Bachelor of Science in Business Administration from the University of Nebraska at Lincoln in 1992 and Masters of Business Administration from Drake University in 1995. Mike was awarded the Chartered Financial Analyst designation in 1997 and is a member of CFA Institute and the CFA Society of Nebraska. Tributary Short-Intermediate Bond Fund and Tributary Income Fund (Fixed Income Team) • Ronald Horner, Managing Director, Fixed Income. Ron serves as the Managing Director of the Fixed Income Strategy team for Tributary. He is a Risk Committee member and has been responsible for implementation of the Fixed Income Strategy since joining Tributary's predecessor, First National Bank, in March 2006 . Ron’s 21 year career in investment management includes 18 years with Commercial Federal Bank in Omaha, Nebraska serving as an Investment Portfolio Manager from 2000 to 2006 and as a Secondary Mortgage Marketing Manager from 2003 to 2006 . He received his Bachelors in Business Administration from Creighton University in 1981 and Masters in Business Administration from the University of Nebraska at Omaha in 1985. • Travis Nordstrom, CFA, Principal, Fixed Income. Travis serves as a Principal for Tributary. With over ten years of industry experience, he is responsible for security selection and portfolio construction on all actively managed taxable bond portfolios. Travis joined Tributary’s predecessor, First National Bank, in June 2000. Prior to joining Tributary, he began his career at Commerzbank AG, in Frankfurt, Germany. He is a Chartered Financial Analyst and a member of the CFA Institute and the CFA Society of Nebraska. Travis studied financial economics on a Fulbright Scholarship in Frankfurt, Germany. He received his Bachelors in Economics from Nebraska Wesleyan University in 1997 and Masters in Economics from the University of Nebraska at Omaha in 2006. • Mary Anne Mullen, CFA, Senior Analyst, Fixed Income. Mary Anne joined Tributary’s predecessor, First National Bank, in February 2009 as a Senior Analyst for the Fixed Income Team. She is responsible for security selection and portfolio construction on actively managed taxable bond portfolios. Her prior experience includes three years as an Institutional Investment Consultant with Jeffrey Slocum & Associates in Minneapolis, Minnesota, five years with MetLife Investments in Morristown, New Jersey as a Leveraged Loan Credit Analyst, and four years in public accounting. She earned an undergraduate degree in Accounting from Creighton University in 1994 and a Masters of Business Administration in Finance from New York University in 2000. Tributary Growth Opportunities Fund (Growth Equities Team) • David C. Jordan, CFA, Managing Director, Growth Equities. David serves as the Managing Director of the Growth Equities Strategy and has managed investment portfolios since 1982. He is a Risk Committee member and is responsible for implementation of the Growth Equities Strategy. Before joining Tributary in April of 1996, David managed investments at the predecessors to Bank One Investment Advisors, Key Trust of the Northwest, and Wells Fargo Denver. He received his Bachelor of Science in Finance from the University of Colorado in 1981 and holds the Chartered Financial Analyst designation. He is a member of the Chartered Financial Analyst Institute as well as the CFA Society of Colorado. David has been active in the Chartered Financial Analyst Institute serving on the Council of Examiners, Candidate Curriculum Committee, and Captain of an Exam Grading team. • Charles Lauber, CFA, Portfolio Manager, Equities. Chuck serves as a Portfolio Manager and has been responsible for analyzing the technology, healthcare, and telecom sectors since joining Tributary in August 2006 . Chuck has over fifteen years of investment experience, serving as an asset allocation portfolio manager from 50 PROSPECTUS TributaryFunds early 2005 to August 2006 at Koesten Hirschmann &Crabtree in Overland Park, Kansas, and previously working at Security Benefit Group in Topeka, Kansas. Chuck earned his Bachelor of Business Administration in Finance from East Texas State University in 1987 and his Master of Business Administration in Finance in 1993 from the McCombs School of Business at the University of Texas. In 1997, he earned his designation as a Chartered Financial Analyst from the CFA Institute. Chuck is a member of the CFA Institute, DFW Society of Financial Analysts, and the National Association of Business Economists. Tributary International Equity Fund (sub-advised by KBCAM) • Gareth Maher B.Comm, M.Econ. Sc. Senior Portfolio Manager. Gareth joined KBCAM as Senior Portfolio Manager in 2000. Gareth is a very experienced equity manager having worked for Irish Life Investment Managers for 10 years from 1987 during which time he managed their US, Irish and Far East equity portfolios. In 1997 Gareth joined Eagle Star (Zurich) with responsibility for the Irish, Japanese and Far Eastern equities. Gareth graduated from University College Dublin (UCD) with a first class honours Commerce degree in 1986 followed by a first class honours Masters of Economic Science (UCD) in 1987. • Tom Mermuys Business Economics Graduate, Degree in Portfolio Management, C.E.F.A, Senior Portfolio Manager. Tom joined the Dublin office of KBCAM in July 2003, having previously worked as a portfolio manager in KBCAM Brussels. He is a Certified European Financial Analyst and a graduate of Business Economics from the VLEKHO School of Economics, Brussels in 1999 followed by a Degree in Portfolio Management at EHSAL School of Economics, Brussels in 2002. • Ian Madden BBS in Finance & Accounting, IMC, Portfolio Manager. Ian joined KBCAM in November 2000 as a Portfolio Assistant. Previous to joining KBCAM Ian worked for the International division of National Irish Bank for 1 year. Ian graduated from Trinity College Dublin in 2000 with a Bachelor of Business Studies specialising in Finance & Accounting and holds the Investment Management Certificate. • James Collery B.A., Portfolio Manager. James joined KBCAM in January 2001 as a Performance and Risk Analyst. In December 2003 James was appointed as a Portfolio Manager on KBCAM’s Hedge Fund Team. James graduated from Trinity College, Dublin in 1999 with a BA Honours degree in Science. Tributary Large Cap Growth Fund (sub-advised by Riverbridge) • Philip W. Dobrzynski, CFA, CPA, CFP, Principal, Research Analyst. Phil Dobrzynski has been in the industry since 1998 and brings a spectrum of financial and investment industry background and talents to Riverbridge clients. He is a Chartered Financial Analyst, a Certified Public Accountant with six years of experience in public accounting, and holds a Certified Financial PlannerTM certification. He has been an Adjunct Professor for the Financial Planning Program, Minnesota State University at Mankato. Phil joined Riverbridge Partners in May 1998. He is a member of the Investment Team where he is responsible for securities analysis across all industry sectors. He began his career with Arthur Andersen & Company. Before joining the staff at Riverbridge Partners, Phil worked for Tyler, Simms & St. Sauveur, Certified Public Accounts, as an audit and tax supervisor. Phil received his BS degree in Accounting from Pennsylvania State University and his MBA from the University Of Minnesota Carlson School Of Management. Phil is a member of the CFA Institute; the CFA Society of Minnesota; the American Institute of Certified Public Accountants (AICPA); the Financial Planning Association (FPA); and the Financial Planning Association of Minnesota. • Dana L. Feick, CFA, Principal, Research Analyst. Dana Feick has been in the financial services industry since 1986. As a member of the Investment Team, he is responsible for securities analysis across all industry sectors. Dana joined the Riverbridge Partners team in January 1992. Dana began his investment career at IDS Financial Corporation, now Ameriprise Financial Services, Inc. He was a Research Associate in the IDS Growth Spectrum Advisors division that manages small cap funds for institutions; Dana was responsible for small cap growth stock research across all industries. Dana was also a Research Analyst for the IDS Investment Research division where he was responsible for a variety of industries. He graduated with distinction from the University Of Minnesota School Of Management where he received a BSB in Finance. Dana received his Chartered Financial Analyst (CFA) certificate in 1990. • Rick D. Moulton, CFA, Principal, Portfolio Manager & Chief Compliance Officer. Rick Moulton has been in the investment services industry since 1989 and has contributed his many talents to Riverbridge Partners since May 1991. He is a member of the Investment Team and is responsible for portfolio management and securities analysis. He is a member of the Executive Committee, which is responsible for the strategic decision making and overall management of the firm. Rick leads the Asset Management Group in addition to 51 serving as the firm’s Chief Compliance Officer. Prior to joining Riverbridge Partners, he worked for Dain Bosworth, Inc. as an IRA/Margin Generalist. Rick graduated from the University Of Minnesota Carlson School Of Management where he received a BSB in Finance. Rick is a Chartered Financial Analyst. He is a member of the CFA Institute and the CFA Society of Minnesota. • Mark A. Thompson, Principal, Chief Investment Officer. Mark Thompson has been in the financial services industry since 1982. He co-founded Riverbridge Partners in July of 1987 to pursue his passionate belief in long-term investing in growth companies of value. This tenet has been the guiding principle of the firm ever since. Mark chairs the Executive Committee, which is responsible for the strategic decision making and overall management of the firm. As Chief Investment Officer, he is responsible for coordinating the efforts of the Investment Team and overall portfolio compliance to Riverbridge Partners investment disciplines. He has played a significant role in the development and growth of Riverbridge Partners. Prior to founding Riverbridge, Mark was employed with IDS Financial Corp. — now Ameriprise Financial Services, Inc. — where he was responsible for investment research and an associate portfolio manager of the IDS New Dimensions Fund. Mark is a graduate of the University Of Minnesota Carlson School Of Management with a BSB in Finance. He is a member of the CFA Institute and the CFA Society of Minnesota. Tributary Balanced Fund (sub-advised by FNFA) • Kurt Spieler, CFA, Managing Director, Investments. Kurt serves as the Managing Director of Investments for FNFA. His responsibilities include the development and implementation of investment strategies for high net worth and institutional clients. Kurt joined FNFA’s predecessor, First National Bank, in March of 2005. He has 22 years of investment experience in fixed income, international and U.S. equities. Previously, he was Head of International Equities for Principal Global Investors and President of his own asset management firm. Kurt earned his Bachelor of Business Administration degree from Iowa State University and Masters of Business Administration from Drake University. He achieved the designation of Chartered Financial Analyst in 1994 and is a member of the CFA Society of Colorado. • John Harris, CFA, Senior Portfolio Manager. John serves as Senior Portfolio Manager for FNFA. His responsibilities include the management of portfolios for clients invested in fixed income and equity securities. John joined Tributary in June of 2007. He has 16 years of investment management experience including analytical roles for Principal Global Investors and American Equity Investment Life Insurance Company. John earned his Bachelor of Arts degree in Economics and History as well as his Masters of Business Administration from the University of Wisconsin. He has achieved the designation of Chartered Financial Analyst and is a member of the CFA Society of Colorado. Fees Prior to May 3, 2010, six of the eight Funds (the Tributary Short-Intermediate Bond Fund, the Tributary Income Fund, the Tributary Core Equity Fund, the Tributary Large Cap Growth Fund, the Tributary Small Company Fund and the Tributary International Equity Fund) were advised by FNB Fund Advisers (“FNB”), a division of First National, a subsidiary of FNNI, located at 1620 Dodge Street, Stop 1075, Omaha, Nebraska 68197. For the fiscal year ended March 31, 2010, FNB received an advisory fee (net of waivers), as shown below, as a percentage of average daily net assets: • Tributary Short-Intermediate Bond Fund: 0.21% • Tributary Income Fund: 0.11% • Tributary Core Equity Fund: 0.60% • Tributary Large Cap Growth Fund: 0.61% • Tributary Small Company Fund: 0.70% • Tributary International Equity Fund: 0.79% Prior to May 3, 2010, Tributary managed only two of the eight Funds (the Tributary Balanced Fund and the Tributary Growth Fund). For the fiscal year ended March 31, 2010, Tributary received an advisory fee (net of waivers), as shown below, as a percentage of each Fund’s average daily net assets: • Tributary Balanced Fund: 0.60% • Tributary Growth Opportunities Fund: 0.60% A discussion regarding the basis for the Board of Director’s approval of the Funds’ investment advisory agreements, including the sub-advisory agreements, is available in the Funds’ annual report for the year ended March 31, 2010, which is available on the Fund’s website at www.tributaryfunds.com. Other Service Providers The Funds’ Board of Directors has appointed various parties to advise and administer the Funds. Co-Administrators Jackson Fund Services, a division of Jackson National Asset Management, LLC, 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606, is Co-Administrator for each Fund, providing clerical, compliance, regulatory, accounting and other services. 52 PROSPECTUS TributaryFunds Tributary also serves as Co-Administrator for each Fund, providing clerical, compliance, regulatory, accounting and other services. Custodian and Transfer Agent First National in its capacity as Custodian provides for the safekeeping of the Funds’ assets except for the Tributary International Equity Fund, for which Union Bank, N.A. acts as Custodian. DST Systems, Inc., 210 W. 10th Street, Kansas City, MO 64105 is the Transfer Agent for the Funds , whose functions include disbursing dividends and other distributions. All service providers receive fees. They may choose to waive some or all of their fees at either the Fund or the Class level, which will cause the such Funds’ or Class’ returns, as applicable, to be higher than they would have been without the waiver. Distributor Northern Lights Distributors, LLC, 4020 South 147th Street, Omaha, Nebraska 68137, is the Distributor for the Funds. The Funds’ agreement with First National sets that Shareholder Servicing Agent’s service fee at the annual rate of 0.25% of the average aggregate net asset value of the Funds held during the period by customers for whom First National provided services under the Servicing Agreement. First National may choose to waive some or all of this fee, which will cause a Fund’s total return and yield to be higher than without the waiver. Service Plan Certain financial intermediaries may accept purchase and redemption orders on the Funds’ behalf. Such purchase and redemption orders will be deemed to have been received by the Funds’ at the time an authorized financial intermediary accepts the orders. Your financial intermediary has the responsibility to transmit your orders and payment promptly and may specify different transaction order cut-off times, share transaction policies and limitations, including limitations on the number of exchanges, than those described in this Prospectus. In addition, the financial intermediary may impose additional restrictions or charge fees not described in this Prospectus. If your order and payment is not received from your financial intermediary timely, your order may be cancelled and the financial intermediary could be liable for resulting fees or losses. Although the Funds may effect portfolio transactions through broker dealers who sell Fund shares, the Funds do not consider the sale of Fund shares as a factor when selecting broker dealers to effect portfolio transactions. The Funds bear fees payable to certain intermediaries or financial institutions for provision of recordkeeping, sub-accounting services, transfer agency and other administrative services. The expenses paid by each Fund are included in “Other Expenses” in this Prospectus. The Funds have adopted an Administrative Service Plan (the “Services Plan”) under which each Fund may enter into a Servicing Agreement to pay compensation to banks and other financial institutions that provide various administrative services for shareholders (“Shareholder Servicing Agent”). Under the Services Plan, the fees will not exceed an annual rate of 0.25% of a Fund’s average daily net assets. Such Shareholder Servicing Agents may include the Advisers, their correspondent and affiliated banks, the Co-Administrators and their affiliates, and third-party financial intermediary. The Funds’ agreement with First National sets that Shareholder Servicing Agent’s service fee at the annual rate of 0.25% of the average aggregate net asset value of the Funds held during the period by customers for whom First National provided services under the Servicing Agreement. First National may choose to waive some or all of this fee, which will cause a Fund’s total return and yield to be higher than without the waiver. 53 PROSPECTUS TributaryFundsFinancial Highlights The financial highlights table is intended to help you understand each Fund’s financial performance for the past 5 years or, if shorter, the period of each Fund’s operations. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in each Fund, assuming reinvestment of all dividends and distributions. This information has been derived from financial statements audited by KPMG LLP , the Funds’ independent registered public accounting firm, whose report, along with the Funds’ financial statements, is included in the annual report, which is available upon request. Investment Activities Distributions to Shareholders from: Ratios/Supplemental Data Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) on Investments and Foreign Currency Net Investment Income Net Realized Gains on Investments and Foreign Currency Return of Capital Net Asset Value, End of Period Total Return Net Assets End of Period (000’s) Expenses to Average Net Assets Net Investment Income to Average Net Assets Expenses to Average Net Assets* Portfolio Turnover Short-Intermediate Bond Fund For the year ended March 31, $0.32(f) $- $- 7.18% 0.86% 3.39% 1.17% 62% - 50 - - 5.01(d) 0.82(e) 4.33(e) 68 0.35(f) - - 70 - - 41 Income Fund For the year ended March 31, $0.45(f) $- $- 10.49% 0.77% 4.72% 1.27% 71% - - 63 - - 5.27(d) 0.71(e) 4.73(e) 81 - - 77 - - 85 Balanced Fund For the year ended March 31, $0.17(f) $ - $ - 45.17%. 1.37% 1.57% 1.53% 70% - 60 - (0.55)(d) 1.30(e) 1.32(e) 83 - 60 - - 44 Core Equity Fund For the year ended March 31, $0.05(f) $ - $ - $ 7.92 1.18% 0.78% 1.34% 24% - 28 - (3.25)(d) 1.18(e) 0.87(e) 31 - 36 - 18 54 Investment Activities Distributions to Shareholders from: Ratios/Supplemental Data Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) on Investments and Foreign Currency Net Investment Income Net Realized Gains on Investments and Foreign Currency Return of Capital Net Asset Value, End of Period Total Return Net Assets End of Period (000’s) Expenses to Average Net Assets Net Investment Income to Average Net Assets Expenses to Average Net Assets* Portfolio Turnover Large Cap Growth Fund For the year ended March 31, $0.02(f) $ - $ - 46.40% 1.22% 1.53% 14% - - 18 2008(g) - (c) - - - (14.00)(a) 1.95(b) 0.03(b) 2.41(b) 6 Growth Opportunities Fund For the year ended March 31, $(0.01)(f) $ - $ - $ - 56.25% 1.18% (0.11)% 1.35% 54% 64 - (5.50)(d) 1.20(e) (0.17)(e) 73 - - 51 - - 28 Small Company Fund For the year ended March 31, $0.06(f) $ - $ - 1.50% 30% - 32 - (5.87)(d) 1.35(e) 0.37(e) 27 - 31 - 15 International Equity Fund For the year ended March 31, $0.16(f) $ - $ - 1.66% 126% - 64 - (5.40)(d) 1.41(e) 1.10(e) 68 - 49 - 51 * Ratios excluding contractual and voluntary waivers. Voluntary waivers may be stopped at any time. (a) Not annualized for periods less than one year. (b) Annualized for periods less than one year. (c) Amount rounds to less than $0.005 per share. (d) During the year ended March 31, 2008, First National reimbursed amounts to certain Funds related to past marketing arrangements. The corresponding impact to the total return was an increase of 0.06%. See Note 7 in notes to financial statements. (e) During the year ended March 31, 2008, First National reimbursed amounts to certain Funds related to past marketing arrangements. The corresponding impact was a decrease to the net expense ratio and an increase to the net income ratio of, 0.06% for Short-Intermediate Bond Fund, 0.06% for Income Fund, 0.06% for Balanced Fund, 0.06% for Core Equity Fund, 0.07% for Growth Opportunities Fund, 0.06% for Small Company Fund and 0.06% for International Equity Fund. See Note 7 in notes to financial statements. (f) Per share data calculated using average shares method. (g) Commenced operations on July 5, 2007. 55 [ThisPage Intentionally Left Blank] 56 PROSPECTUS TributaryFundsPrivacy Policy Our Commitment to You We are bound by a privacy policy that requires us to treat private information as confidential. We will continue to protect the privacy of the information you share with us. Specific procedures have been developed to safeguard your private information and comply with government standards. Serving Your Needs In order to open your Tributary Funds account and provide you with high quality services, we need to know certain kinds of information. We collect non-public personal information about you from the following sources: • Information we receive from you on applications and other forms such as your name, address, phone number, social security number and personal financial information. • Information about your transactions and account experience with us, such as your holdings and trades. Safeguarding Your Information Our privacy policy safeguards the information that you have entrusted to us. Keeping your personal information secure is one of our most important responsibilities. All of the persons and companies that we retain to deal with your account are held accountable for adhering to strict standards to prevent misuse of your personal information. We safeguard your information in the following ways: • Generally, access to information about you is restricted to individuals using it to maintain your account and act on your request for additional services. • We, and the service providers that work for us, maintain security standards and procedures designed to protect customer information and to prevent unauthorized access to such information. Sharing Information With Others In the course of conducting business and maintaining your account we may share customer information, as allowed by law, with our affiliated companies and with other service providers, including broker-dealers, custodians, transfer agents and marketing consultants. Each of these companies is required to agree to strictly safeguard the confidentiality of our customer information. There may be times when we provide information to federal, state or local authorities as required by law. We may also share information with nonaffiliated third parties if we have your consent, such as when you request it or you ask us to process a transaction that requires us to do so. We appreciate the trust you have placed in Tributary Funds. We, in turn, respect your desire for privacy and we will work hard to keep your personal information confidential. Not Part of the Prospectus 57 For more information about the Tributary Funds (the “Funds”), ask for a free copy of the following: Statement of Additional Information (SAI) The SAI has been filed with the U.S. Securities and Exchange Commission (“SEC”) and is incorporated by reference, which means it is legally considered part of this Prospectus. It contains more details on all aspects of the Funds. Annual/Semi-Annual Reports Additional information about the Funds’ investments is available in the Funds’ annual and semi-annual reports to shareholders. These reports describe the Funds’ performance, list portfolio holdings and include financial statements. The annual report contains a discussion of the market conditions and investment strategies that significantly affected each Fund’s performance during its last fiscal year. To obtain the Funds’ SAI, Annual and/or Semi-Annual Reports, other information about the Funds,and for other shareholder inquiries: By phone: Call: 1-800-662-4203 By mail: Write to: Tributary Funds Service Center P.O. Box 219022 Kansas City, MO 64121-9022 On the web: www.tributaryfunds.com. You can review and copy information about the Funds (including the SAI) at the SEC’s Public Reference Room in Washington, D.C. You can call 1-202-551-8090 for information on the operations of the Public Reference Room. Reports and other information about the Funds are also available on the EDGAR Database on the SEC’s Internet site at www.sec.gov and copies of this information may be obtained, upon payment of a duplicating fee, by writing to the address below or by electronic request to publicinfo@sec.gov. Public Reference Section Securities and Exchange Commission Washington, D.C. 20549-1520 SEC File Number 811-08846 Value. Stability. Service Tributary Short-Intermediate Bond Fund Institutional Class (Ticker:FOSIX) Institutional Plus Class( Ticker: FOSPX ) Tributary Income Fund Institutional Class (Ticker:FOINX) Institutional Plus Class( Ticker: FOIPX ) Tributary Balanced Fund Institutional Class (Ticker:FOBAX) Institutional Plus Class( Ticker: FOBPX ) Tributary Core Equity Fund Institutional Class (Ticker:FOEQX) Institutional Plus Class( Ticker: FOEPX ) Tributary Large Cap Growth Fund Institutional Class (Ticker:FOLCX) Institutional Plus Class ( Ticker: FOLPX ) Tributary Growth Opportunities Fund Institutional Class (Ticker:FOGRX) Institutional Plus Class( Ticker: FOGPX ) Tributary Small Company Fund Institutional Class (Ticker:FOSCX) Institutional Plus Class( Ticker: FOSBX ) Tributary International Equity Fund Institutional Class (Ticker:FFITX) Institutional Plus Class( Ticker: FIEPX ) Each a Separate Investment Portfolio of TRIBUTARY FUNDS, INC. Statement of Additional Information August 1, 2010 This Statement of Additional Information (“SAI”) is not a prospectus, but should be read in conjunction with the Prospectus (the “Prospectus”) of Tributary Short-Intermediate Bond Fund (the “Short-Intermediate Fund”), Tributary Income Fund (the “Income Fund”), Tributary Balanced Fund (the “Balanced Fund”), Tributary Core Equity Fund (the “Core Equity Fund”), Tributary Large Cap Growth Fund (the “Large Cap Fund”), Tributary Growth Opportunities Fund (the “Growth Opportunities Fund”), Tributary Small Company Fund (the “Small Company Fund”), and Tributary International Equity Fund (the “International Fund”) (each, a “Fund”, and together, the “Funds”).The Prospectus for the Funds is dated August 1, 2010.The Funds are each separate investment portfolios of Tributary Funds, Inc.This SAI is incorporated in its entirety into the Prospectus.No investment in shares (“Shares”) of a Fund should be made without first reading such Fund’s Prospectus.The financial statements and related report of the Independent Registered Public Accounting Firm included in the Funds’ annual report for the fiscal year ended March 31, 2010 are incorporated by reference into this SAI.Copies of the Prospectus or Annual Report may be obtained, free of charge, by writing to Tributary Funds, Inc. at P.O. Box 219022, Kansas City, Missouri, 64141-6022, or by telephoning toll free (800) 662-4203.Capitalized terms used but not defined herein have the same meanings as in the Prospectus. 1 TABLE OF CONTENTS Page THE COMPANY 3 INVESTMENT OBJECTIVES, POLICIES, AND RISKS 3 Additional Information on Portfolio Instruments 3 Investment Restrictions 16 Portfolio Turnover 19 NET ASSET VALUE 19 ADDITIONAL PURCHASE, REDEMPTION, AND EXCHANGE INFORMATION 20 MANAGEMENT OF THE COMPANY 21 Directors and Officers 21 Board Structure 23 Fund Committees 24 Proxy Voting Policies 25 Investment Advisers and Sub-Advisers 26 Portfolio Transactions 28 Portfolio Holdings 30 Portfolio Managers 31 Co-Administrators 35 Compliance Services 37 Expenses 37 Distributor 37 Distribution and Service Plan 38 Administrative Services Plan 38 Custodians 40 Transfer Agency Services 41 Banking Regulations 41 Independent Registered Public Accounting Firm 41 Legal Counsel 41 Codes of Ethics 42 ADDITIONAL INFORMATION 42 Organization and Capital Structure 42 Shareholder Meetings 42 Ownership of Shares 43 Control Persons and Principal Holders of Securities 43 Vote of a Majority of the Outstanding Shares 46 Additional Tax Information 46 State Taxes 48 Miscellaneous 49 Financial Statements 49 APPENDIX A A-1 APPENDIX B- Proxy Voting Policies B-1 2 STATEMENT OF ADDITIONAL INFORMATION THE COMPANY Tributary Funds, Inc. (the “Company”), a Nebraska corporation organized on October 12, 1994, is an open-end management investment company which currently offers the eight investment portfolios identified on the first page of this SAI.Prior to August 1, 2010, the Company operated under the name First Focus Funds, Inc. and each of the Funds operated with “First Focus” as a part of the name, as opposed to “Tributary.”The change in the name of the Company and each of the Funds was the result of a reorganization of the advisory relationships between the Funds and their investment advisers.Each Fund is a diversified fund, which means that, with respect to 75% of the Fund’s total assets, the Fund will not invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer. INVESTMENT OBJECTIVES, POLICIES, AND RISKS Additional Information on Portfolio Instruments The following policies supplement the investment objective, policies and risks of each Fund as set forth in the Prospectus for the Funds. Bank Obligations.Each Fund may invest in bank obligations such as bankers’ acceptances, certificates of deposit, and demand and time deposits. Bankers’ acceptances are negotiable drafts or bills of exchange typically drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning, in effect, that the bank unconditionally agrees to pay the face value of the instrument upon its maturity.Bankers’ acceptances invested in by the Funds will be those guaranteed by domestic and foreign banks having, at the time of investment, capital, surplus, and undivided profits in excess of $100,000,000 (as of the date of their most recently published financial statements). Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank or a savings and loan association for a definite period of time and earning a specified return.The Funds may invest in certificates of deposit and demand and time deposits of domestic and foreign banks and savings and loan associations, if (i) at the time of investment the depository institution has capital, surplus, and undivided profits in excess of $100,000,000 (as of the date of its most recently published financial statements), or (ii) the principal amount of the instrument is insured in full by the Federal Deposit Insurance Corporation (“FDIC”). The Funds may also invest in Eurodollar Certificates of Deposit, which are U.S. dollar-denominated certificates of deposit issued by offices of foreign and domestic banks located outside the United States; Yankee Certificates of Deposit, which are certificates of deposit issued by a U.S. branch of a foreign bank denominated in U.S. dollars and held in the United States; Eurodollar Time Deposits (“ETDs”), which are U.S. dollar-denominated deposits in a foreign branch of a U.S. bank or a foreign bank; and Canadian Time Deposits, which are basically the same as ETDs, except they are issued by Canadian offices of major Canadian banks. Commercial Paper.Commercial paper consists of unsecured promissory notes issued by corporations.Except as noted below with respect to variable amount master demand notes, issues of commercial paper normally have maturities of less than nine months and fixed rates of return. Each Fund may invest in “investment grade” domestic and foreign commercial paper.For a complete explanation of “investment grade” commercial paper, please see Appendix A to this SAI.In general, investment in lower-rated instruments is more risky than investment in instruments in higher rated categories.The Funds may also invest in Canadian commercial paper, which is commercial paper issued by a Canadian corporation or a Canadian counterpart of a U.S. corporation, and in Europaper, which is U.S. dollar-denominated commercial paper of a foreign issuer. Variable Amount Master Demand Notes.Variable amount master demand notes, in which each of the Funds except the International Fund may invest, are unsecured demand notes that permit the underlying debt to vary and provide for periodic adjustments in the interest rate according to the terms of the instrument.Because master demand notes are direct lending arrangements between a Fund and the issuer, they are not normally traded.Although there is no secondary market in the notes, a Fund may demand payment of principal and accrued interest at any time.A Fund’s investment adviser or sub-adviser (each an “Adviser” and, collectively, the “Advisers”) will consider the earning power, cash flow, and other liquidity ratios of the issuers of such notes and will continuously monitor their financial status and ability to meet payment on demand.In determining average weighted portfolio maturity, a variable amount master demand note will be deemed to have a maturity equal to the longer of the period of time remaining 3 until the next interest rate adjustment or the period of time remaining until the principal amount can be recovered from the issuer through demand.No Fund will invest more than 5% of its assets in such securities. Master Limited Partnerships.A master limited partnership (“MLP”) is a limited partnership, the interests of which are freely traded on an established market, and which receives special tax treatment as a partnership under the Internal Revenue Code of 1986, as amended (the “Code”).To qualify as an MLP, at least 90% of its income must be from qualifying sources such as exploration, development, mining, production, processing, refining, transportation, storage and marketing of mineral or natural resources.The general partner of the MLP is usually structured as a private or public corporation (often in the energy or real estate industries), an investment fund or other type of entity.The general partner typically controls the operations and management of the partnership while each limited partner (with limited control and voting rights) provides capital investment and receives income distributions from its operations.Unlike shareholders in a corporation, MLP limited partners do not elect directors annually.In the event of liquidation, holders of common limited partnership units of MLPs usually have first rights to the MLP’s remaining assets after bondholders, other debt holders, and any preferred unit holders have been paid in full. Limited partnerships are “pass through” entities and do not pay U.S. federal income tax at the entity level.Therefore, more income may be available for distributions, as compared to the corporate structure.MLP partnerships are usually structured in ways that provide financial incentives to the general partner to streamline expenses, increase capital expenditures, increase cash flows and pay distributions.The general partner and each limited partner are each responsible for their respective proportionate share of income, gains, losses and deductions, even if the MLP does not pay a cash distribution.Accordingly, there is a risk that a Fund could be liable for MLP-related tax in respect to its share of the MLP’s gains, even though the MLP did not make a distribution of cash to the Fund.If, as a result of a change in current law or a change in an MLP’s business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax on its income at the corporate tax rate, which would reduce the amount of cash available for distributions, and the distributions a Fund receives could be taxed entirely as dividend income.Historically, because many MLPs have pursued aggressive acquisition activities, a significant portion of income from such MLPs has been offset by tax deductions.If an MLP in which a Fund invests previously engaged in such acquisition activity and then significantly reduced such activity, such MLP’s accelerated depreciation (generated by the new acquisitions) would be reduced, which could result in an increase in a Fund’s tax liability respecting its investment in the MLP.Each Fund may invest up to 5% of its net assets in units of MLPs which are publicly listed and traded on U.S. or global securities exchanges. The risk of investing in a limited partnership is different than investing in other types of equity securities.Holders of limited partnership interests generally have less control and rights respecting the partnership’s operations, as compared to shareholders in a corporation.There are also potential conflicts of interest that may arise between the limited partners and the general partner.Furthermore, changes in the Code or a determination by the Internal Revenue Service (“IRS”) that the MLP must be taxed as a corporation would eliminate the flow-through taxation benefits of a partnership. Foreign Investments.Each Fund may invest in foreign securities either directly or through the purchase of sponsored or unsponsored depository receipts, including American Depositary Receipts (“ADRs”), Continental Depositary Receipts (“CDRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Short-Intermediate Fund, Income Fund, Balanced Fund, Core Equity Fund, Growth Opportunities Fund and Small Company Fund may each invest up to 10% of its assets in foreign securities either directly or through the purchase of sponsored and unsponsored ADRs.The Large Cap Fund may invest up to 20% of its assets in foreign securities either directly or through the purchase of sponsored and unsponsored ADRs.The International Fund will invest at least 80% of its assets in foreign securities either directly or through the purchase of sponsored and unsponsored ADRs. Foreign securities are debt and equity securities that are traded in markets outside of the U.S.The markets in which these securities are located can be developed or emerging.An “emerging country” is generally a country that the International Bank for Reconstruction and Development (World Bank) and the International Finance Corporation would consider to be an emerging or developing country.Typically, emerging markets are in countries that are in the process of industrialization, with lower gross national product (“GNP”) than more developed countries.There are currently in excess of 100 countries that the international financial community generally considered to be emerging or developing countries, approximately 40 of which currently have stock markets.These countries generally include every nation in the world except the United States, Canada, Japan, Australia, New Zealand and most nations located in Western Europe. ADRs are securities, typically issued by a U.S. financial institution (a “depository”), that evidence ownership interests in a security or a pool of securities issued by a foreign issuer and deposited with the depository.Generally, ADRs are designed for trading in the U.S. securities market, and may be available for investment through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the security underlying the receipt and a depository, whereas an unsponsored facility may be established by a depository without participation by the issuer of the receipt’s underlying security.Holders of an unsponsored depository receipt generally bear all the costs of the unsponsored facility.Unsponsored depository receipts may be less liquid than sponsored ones, and there may be less information available regarding the underlying foreign issuer for the unsponsored depository receipt.The depository of an unsponsored facility frequently is under no obligation to distribute shareholder communications received 4 from the issuer of the deposited security or to pass through voting rights with respect to the deposited securities to the holders of the receipts. Investments in securities issued by foreign branches of U.S. banks, foreign banks, or other foreign issuers, including ADRs, investment companies that invest in foreign securities and securities purchased on foreign securities exchanges, may subject the Funds to investment risks that differ in some respects from those related to investments in obligations of U.S. domestic issuers or in U.S. securities markets.Such risks include trade balances and imbalances, and related economic policies, future adverse political, economic, and social developments, possible imposition of withholding taxes on interest and dividend income, possible seizure, nationalization, or expropriation of foreign investments or deposits, currency blockage, less stringent disclosure requirements, the possible establishment of exchange controls or taxation at the source, or the adoption of other foreign governmental restrictions.In addition, foreign branches of U.S. banks, foreign banks and foreign issuers may be subject to less stringent reserve requirements and to different accounting, auditing, reporting, and record keeping standards than those applicable to domestic branches of U.S. banks and U.S. domestic issuers, and securities markets in foreign countries may be structured differently from and may not be as liquid as the U.S. markets.Where purchases of foreign securities are made in foreign currencies, a Fund may incur currency conversion costs and may be affected favorably or unfavorably by changes in the value of foreign currencies against the U.S. dollar. Investments in emerging markets involve even greater risks such as immature economic structures and legal systems which may not be totally developed.The economies of individual emerging market countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of GNP, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency and balance of payments position.Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade. Prior governmental approval for foreign investments may be required under certain circumstances in some emerging market countries, and the extent of foreign investment in certain fixed income securities and domestic companies may be subject to limitation in other emerging market countries.Foreign ownership limitations also may be imposed by the charters of individual companies in emerging market countries to prevent, among other concerns, violation of foreign investment limitations.Repatriation of investment income, capital and the proceeds of sales by foreign investors may require governmental registration and/or approval in some emerging countries.A Fund could be adversely affected by delays in, or a refusal to grant, any required governmental registration or approval for such repatriation.Any investment subject to such repatriation controls will be considered illiquid if it appears reasonably likely that this process will take more than seven days. Funds that invest in emerging markets may also be exposed to an extra degree of custodial and/or market risk, especially where the securities purchased are not traded on an official exchange or where ownership records regarding the securities are maintained by an unregulated entity (or even the issuer itself). Fixed Income Securities.Each of the Funds may invest in fixed income securities.With the exception of the Short Intermediate Fund and Income Fund, any fixed income securities in which any of these Funds invest will be “investment grade.”The Short Intermediate Fund and the Income Fund may invest up to 20% of their respective assets in fixed-income securities rated below investment grade, but no lower than a B rating by a nationally recognized statistical rating organization (“NRSRO”).For a complete explanation of “investment grade” fixed income securities, please see Appendix A to this SAI. U.S. Government Obligations.Each of the Funds may invest in obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities, including bills, notes and bonds issued by the U.S. Treasury. Obligations of certain agencies and instrumentalities of the U.S. government are supported by the full faith and credit of the U.S. government, such as those of the Government National Mortgage Association (“Ginnie Mae”) and the Export Import Bank of the United States; others, such as those of the Federal National Mortgage Association (“Fannie Mae”), are supported by the right of the issuer to borrow from the Treasury; others, such as those of the Federal Home Loan Banks, are supported by the discretionary authority of the U.S. government to purchase the agency’s obligations; and still others, such as those of the Federal Farm Credit Banks or the Federal Home Loan Mortgage Corporation (“Freddie Mac”), are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored agencies or instrumentalities if it is not obligated to do so by law.Each of the Funds may invest in the obligations of such agencies or instrumentalities only when such Funds’ Advisers believe that the associated credit risk is commensurate with the anticipated gain. 5 Municipal Securities.Municipal securities are debt obligations issued by a state, its political subdivisions, municipalities, agencies and authorities issued to obtain funds for various public purposes, including the construction or improvement of a wide range of public facilities such as airports, bridges, highways, hospitals, housing, jails, mass transportation, nursing homes, parks, public buildings, recreational facilities, school facilities, streets and water and sewer works.Other public purposes for which municipal securities may be issued include the refunding of outstanding obligations, the anticipation of taxes or state aids, the payment of judgments, the funding of student loans, community redevelopment, the purchase of street maintenance and firefighting equipment, or any authorized corporate purpose of the issuer except for the payment of current expenses.In addition, certain types of industrial development and other revenue bonds may be issued by or on behalf of public corporations to finance privately operated housing facilities, air or water pollution control facilities and certain local facilities for water supply, gas, electricity or sewage or solid waste disposal.Other types of industrial development bonds, the proceeds of which are used for the construction, equipping, repair or improvement of privately operated industrial, commercial or office facilities, constitute municipal securities, although current federal income tax laws place substantial limitations on the size of such issues. Over 25% of the municipal securities in a Fund’s portfolio may derive their payment from mortgage loans.Certain of these municipal securities in a Fund may be single family mortgage revenue bonds issued for the purpose of acquiring from originating financial institutions notes secured by mortgages on residences located within the issuer’s boundaries and owned by persons of low or moderate income.Mortgage loans are generally partially or completely prepaid prior to their final maturities, as a result of events such as the sale of the mortgaged property, default condemnation or casualty loss.Because these bonds are subject to extraordinary mandatory redemption, in whole or in part, from such prepayments on mortgage loans, a substantial portion of such bonds will probably be redeemed prior to their scheduled maturities or even prior to their ordinary call dates.The redemption price of such issues may be more or less than the offering price of such bonds.Extraordinary mandatory redemption without premium could also result from the failure of the originating financial institutions to make mortgage loans in sufficient amounts within a specified time period or, in some cases, from the sale by the bond issuer of the mortgage loans.Failure of the originating financial institutions to make mortgage loans would be due principally to the interest rates on mortgage loans funded from other sources becoming competitive with the interest rates on the mortgage loans funded with the proceeds of the single family mortgage revenues available for the payment of the principal of or interest on such mortgage revenue bonds.Single family mortgage revenue bonds issued after December 31, 1980 were issued under Section 103A of the Code, which Section contains certain ongoing requirements relating to the use of the proceeds of such bonds in order for the interest on such bonds to retain its tax-exempt status.In each case, the issuer of the bonds has agreed to comply with applicable requirements and bond counsel to such issuer has issued an opinion that the interest on the bonds is exempt from federal income tax under existing laws and regulations.There can be no assurance that such ongoing requirements will be met.The failure to meet these requirements could cause the interest on the bonds to become taxable, possibly retroactively from the date of issuance. Certain of the municipal securities in a Fund’s portfolio may be obligations of issuers whose revenues are primarily derived from mortgage loans to housing projects for low to moderate income families.The ability of such issuers to make debt service payments will be affected by events and conditions affecting financed projects including, among other things, the achievement and maintenance of sufficient occupancy levels and adequate rental income, increases in taxes, employment and income conditions prevailing in local labor markets, utility costs and other operating expenses, the managerial ability of project managers, changes in laws and governmental regulations, the appropriation of subsidies and social and economic trends affecting the localities in which the projects are located.The occupancy of housing projects may be adversely affected by high rent levels and income limitations imposed under federal and state programs.Like single-family mortgage revenue bonds, multi-family mortgage revenue bonds are subject to redemption and call features, including extraordinary mandatory redemption features, upon prepayment, sale or non-origination of mortgage loans, as well as upon the occurrence of other events. Over 25% of the municipal securities in a Fund’s portfolio may be obligations of issuers whose revenues are primarily derived from the sale of electric energy.Utilities are generally subject to extensive regulation by state utility commissions which, among other things, establish the rates which may be charged and the appropriate rate of return on an approved asset base.The problems faced by such issuers include the difficulty in obtaining approval for timely and adequate rate increases from the governing public utility commission, the difficulty in financing large construction programs, the limitations on operations and increased costs and delays attributable to environmental considerations, increased competition, recent reductions in estimates of future demand for electricity in certain areas of the country, the difficulty of the capital market in absorbing utility debt, the difficulty in obtaining fuel at reasonable prices and the effect of energy conservation.Many of such issuers have experienced some of these problems in varying degrees.In addition, federal, state and municipal governmental authorities may from time to time review existing and impose additional regulations governing the licensing, construction and operation of nuclear power plants, which may adversely affect the ability of the issuers of such bonds to make payments of principal and/or interest of such bonds. Over 25% of the municipal securities in a Fund’s portfolio may be university and college revenue obligations.University and college revenue obligations are obligations of issuers whose revenues are derived mainly from tuition, dormitory revenues, grants and endowments.General problems faced by such issuers include declines in the number of students, possible inability to raise tuitions 6 and fees, the uncertainty of continued receipt of federal grants and state funding, and government legislation or regulations which may adversely affect the revenues or costs of such issuers. Certain of the municipal securities in a Fund’s portfolio may be Build America Bonds.Build American Bonds are tax credit bonds created by the American Recovery and Reinvestment Act of 2009 (the “Recovery Act”), which authorizes state and local governments to issue Build America Bonds as taxable bonds in 2009 and 2010, without volume limitations, to finance any capital expenditures for which such issuers could otherwise issue traditional tax-exempt bonds.State and local governments may receive a direct federal subsidy payment for a portion of their borrowing costs on Build America Bonds equal to 35% of the total coupon interest paid to investors.The state or local government issuer can elect to either take the federal subsidy or pass the 35% tax credit along to bondholders.A Fund’s investments in Build America Bonds will result in taxable income and such Fund may elect to pass through to shareholders the corresponding tax credits.The tax credits can generally be used to offset federal income taxes and the alternative minimum tax, but such credits are generally not refundable.Build America Bonds involve similar risks as municipal bonds, including credit and market risk.In particular, should a Build America Bond’s issuer fail to continue to meet the applicable requirements imposed on the bonds as provided by the Recovery Act, it is possible that such issuer may not receive federal cash subsidy payments, impairing the issuer’s ability to make scheduled interest payments. They are intended to assist state and local governments in financing capital projects at lower borrowing costs and are likely to attract a broader group of investors than tax-exempt municipal bonds.Although Build America Bonds are only authorized for 2009 and 2010, the program may result in reduced issuance of tax-exempt municipal bonds. Mortgage-Related Securities.The Short-Intermediate Fund, the Income Fund and the Balanced Fund may, consistent with their respective investment objective and policies, invest in mortgage-related securities. Mortgage-related securities, for purposes of such Funds’ Prospectus and this SAI, represent pools of mortgage loans assembled for sale to investors by various governmental agencies such as the Ginnie Mae and government related organizations such as Fannie Mae and Freddie Mac, as well as by non-governmental issuers such as commercial banks, savings and loan institutions, mortgage bankers and private mortgage insurance companies.Although certain mortgage-related securities are guaranteed by a third party or otherwise similarly secured, the market value of the security, which may fluctuate, is not so secured.The value of a mortgage-related security may be lost if there is a decline in the market value of the security whether resulting from changes in interest rates or prepayments in the underlying mortgage collateral.As with other interest bearing securities, the prices of such securities are inversely affected by changes in interest rates.However, though the value of a mortgage-related security may decline when interest rates rise, the converse is not necessarily true, since in periods of declining interest rates the mortgages underlying the securities are prone to prepayment, thereby shortening the average life of the security and shortening the period of time over which income at the higher rate is received.Conversely, when interest rates are rising, the rate of prepayment tends to decrease, thereby lengthening the average life of the security and lengthening the period of time over which income at the lower rate is received.For these and other reasons, a mortgage-related security’s average maturity may be shortened or lengthened as a result of interest rate fluctuations and, therefore, it is not possible to predict accurately the security’s return to the Short-Intermediate Fund, the Income Fund, and the Balanced Fund.In addition, regular payments received in respect of mortgage-related securities include both interest and principal.No assurance can be given as to the return the Funds will receive when these amounts are reinvested. These Funds may also invest in mortgage-related securities which are collateralized mortgage obligations (“CMOs”) and real estate mortgage investment conduits (“REMICs”).Certain CMOs and REMICs are issued by private issuers.Mortgage related securities will be purchased by a Fund only if rated at purchase BBB or better by Standard & Poor’s Corporation (“S&P”), Baa or better by Moody’s Investor Service, Inc. (“Moody’s”), or the equivalent rating or better by an NRSRO, or if unrated, considered by a Fund’s Adviser to present attractive opportunities and to be of comparable quality. In addition, privately issued mortgage-related securities do not have the backing of any U.S. government agency, instrumentality or sponsored enterprise.The seller or servicer of the underlying mortgage obligations generally will make representations and warranties to certificate-holders as to certain characteristics of the mortgage loans and as to the accuracy of certain information furnished to the trustee in respect of each such mortgage loan.Upon a breach of any representation or warranty that materially and adversely affects the interests of the related certificate-holders in a mortgage loan, the seller or servicer generally will be obligated either to cure the breach in all material respects, to repurchase the mortgage loan or, if the related agreement so provides, to substitute in its place a mortgage loan pursuant to the conditions set forth therein.Such a repurchase or substitution obligation may constitute the sole remedy available to the related certificate-holders or the trustee for the material breach of any such representation or warranty by the seller or servicer.To provide additional investor protection, some mortgage-backed securities may have various types of credit enhancements, reserve funds, subordination provisions or other features. The extreme and unprecedented volatility and disruption currently impacting the capital and credit markets have led to increased market concerns about Freddie Mac’s and Fannie Mae’s ability to withstand future credit losses associated with securities held in their investment portfolios, and on which they provide guarantees, without the direct support of the federal government.On September7, 7 2008, both Freddie Mac and Fannie Mae were placed under the conservatorship of the Federal Housing Finance Agency (“FHFA”).Under the plan of conservatorship, the FHFA has assumed control of, and generally has the power to direct, the operations of Freddie Mac and Fannie Mae, and is empowered to exercise all powers collectively held by their respective shareholders, directors and officers, including the power to:( i )take over the assets of and operate Freddie Mac and Fannie Mae with all the powers of the shareholders, the directors, and the officers of Freddie Mac and Fannie Mae and conduct all business of Freddie Mac and Fannie Mae; ( ii )collect all obligations and money due to Freddie Mac and Fannie Mae; ( iii )perform all functions of Freddie Mac and Fannie Mae which are consistent with the conservator’s appointment; ( iv )preserve and conserve the assets and property of Freddie Mac and Fannie Mae; and ( v )contract for assistance in fulfilling any function, activity, action or duty of the conservator.In addition, in connection with the actions taken by the FHFA, the U.S. Treasury Department (the “Treasury”) has entered into certain preferred stock purchase agreements with each of Freddie Mac and Fannie Mae which establish the Treasury as the holder of a new class of senior preferred stock in each of Freddie Mac and Fannie Mae, which stock was issued in connection with financial contributions from the Treasury to Freddie Mac and Fannie Mae. The conditions attached to the financial contribution made by the Treasury to Freddie Mac and Fannie Mae and the issuance of this senior preferred stock place significant restrictions on the activities of Freddie Mac and Fannie Mae.Freddie Mac and Fannie Mae must obtain the consent of the Treasury to:(i)make any payment to purchase or redeem its capital stock or pay any dividend other than in respect of the senior preferred stock, (ii)issue capital stock of any kind, (iii)terminate the conservatorship of the FHFA except in connection with a receivership, or (iv)increase its debt beyond certain specified levels.In addition, significant restrictions are placed on the maximum size of each of Freddie Mac’s and Fannie Mae’s respective portfolios of mortgages and mortgage-backed securities portfolios, and the purchase agreements entered into by Freddie Mac and Fannie Mae provide that the maximum size of their portfolios of these assets must decrease by a specified percentage each year.The future status and role of Freddie Mac and Fannie Mae could be impacted by (among other things) the actions taken and restrictions placed on Freddie Mac and Fannie Mae by the FHFA in its role as conservator, the restrictions placed on Freddie Mac’s and Fannie Mae’s operations and activities as a result of the senior preferred stock investment made by the Treasury, market responses to developments at Freddie Mac and Fannie Mae, and future legislative and regulatory action that alters the operations, ownership, structure and/or mission of these institutions, each of which may, in turn, impact the value of, and cash flows on, any mortgage-backed securities guaranteed by Freddie Mac and Fannie Mae, including any such mortgage-backed securities held by the Fund. As a result of the economic recession that commenced in the U.S. in 2008, there is a heightened risk that the receivables and loans underlying the mortgage-related securities purchased by the Funds may suffer greater levels of default than was historically experienced. Certain debt securities such as, but not limited to, mortgage-backed securities, CMOs, asset-backed securities and securitized loan receivables, as well as securities subject to prepayment of principal prior to the stated maturity date, are expected to be repaid prior to their stated maturity dates.As a result, the effective maturity of these securities is expected to be shorter than the stated maturity.For purposes of compliance with stated maturity policies and calculation of a Fund’s weighted average maturity, the effective maturity of such securities will be used.Depending upon the prevailing market conditions, these Funds’ Advisers may cause a Fund to purchase debt securities at a discount from face value, which produces a yield greater than the coupon rate.Conversely, if debt securities are purchased at a premium over face value, the yield will be lower than the coupon rate.In making investment decisions, these Funds’ Advisers will consider many factors other than current yield, including the preservation of capital, maturity and yield to maturity. Other Asset-Backed Securities.The Short-Intermediate Fund, the Income Fund and the Balanced Fund may also invest in interests in pools of receivables, such as motor vehicle installment purchase obligations (known as Certificates of Automobile Receivables or CARs) and credit card receivables (known as Certificates of Amortizing Revolving Debts or CARDs).Such securities are generally issued as pass-through certificates, which represent undivided fractional ownership interests in the underlying pools of assets.Such securities may also be debt instruments which are also known as collateralized obligations and are generally issued as the debt of a special purpose entity organized solely for the purpose of owning such assets and issuing such debt. Such securities are not issued or guaranteed by the U.S. government or its agencies or instrumentalities; however, the payment of principal and interest on such obligations may be guaranteed up to certain amounts and for a certain time period by a letter of credit issued by a financial institution (such as a bank or insurance company) unaffiliated with the issuers of such securities.Asset-backed securities may be purchased by the Short-Intermediate Fund, the Income Fund, or the Balanced Fund only when rated BBB or better by S&P, Baa or better by Moody’s, or the equivalent rating or better by an NRSRO, or if unrated, considered by a Fund’s Adviser to be of comparable quality. Asset-backed securities held by the Short-Intermediate Fund, the Income Fund or the Balanced Fund arise through the grouping by governmental, government-related and private organizations of loans, receivables and other assets originated by various lenders.Interests in pools of these assets differ from other forms of debt securities, which normally provide for periodic payment of interest in 8 fixed amounts with principal paid at maturity or specified call dates.Instead, asset-backed securities provide periodic payments which generally consist of both interest and principal payments. The estimated life of an asset-backed security may vary with the prepayment experience of the underlying debt instruments.The rate of such prepayments, and hence the life of an asset-backed security, will be a function of current market interest rates and other economic and demographic factors.Since prepayment experience can vary, asset-backed securities may be a less effective vehicle for locking in high long-term yields. Generally, these securities do not have the benefit of the same security interest in the underlying collateral.Credit card receivables generally are unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which have given debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due.Most issuers of automobile receivables permit the servicers to retain possession of the underlying obligations.If the servicer were to sell these obligations to another party, there is a risk that the purchaser would acquire an interest superior to that of the holders of the related automobile receivables.In addition, because of the large number of vehicles involved in a typical issuance and technical requirements under state laws, the trustee for the holders of the automobile receivables may not have an effective security interest in all of the obligations backing such receivables.Therefore, there is a possibility that recoveries on repossessed collateral may not, in some cases, be able to support payments on these securities. The recent and unprecedented disruption in the asset-backed securities markets have resulted in downward price pressures.Concerns over inflation, energy costs, geopolitical issues, the availability and cost of credit have contributed to increased volatility and diminished expectations for the economy and markets going forward, and have contributed to unemployment, and significant asset write-downs by financial institutions.These conditions have prompted a number of financial institutions to seek additional capital, to merge with other institutions and, in some cases, to fail. Hedging Instruments . The Income Fund and the Short-Intermediate Fund may, consistent with their respective investment objective and policies, invest up to 15% of their assets in derivatives and other hedging instruments and up to 40% of their assets in treasury futures to neutralize the impact of interest rate changes, as discussed more fully below . Options.To the extent indicated above under "Hedging Instruments," the Income Fund and the Short-Intermediate Fund may, consistent with their investment objectives and policies, purchase and sell call and put options on futures contracts for hedging purposes, in anticipation of the purchase of securities or for liquidity management purposes.Options may be used only for the purpose of reducing investment risk and not for speculative purposes.The following discussion sets forth certain information relating to the types of options that such Funds may use, together with the risks that may be associated with their use. About Options on Securities.A call option is a short-term contract under which the purchaser of the option, in return for a premium, has the right to buy the security underlying the option at a specified price at any time during the term of the option.The writer of the call option, who receives the premium, has the obligation, upon exercise of the option during the option period, to deliver the underlying security against payment of the exercise price.A put option is a similar contract that gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option.The writer of the put option, who receives the premium, has the obligation, upon exercise of the option during the option period, to buy the underlying security at the exercise price.Options may be based on a security, a securities index or a currency.Options on securities are generally settled by delivery of the underlying security whereas options on a securities index or currency are settled in cash.Options may be traded on an exchange or in the over-the-counter markets. Options Purchases.Call options on securities may be purchased in order to fix the cost of a future purchase.In addition, call options may be used as a means of participating in an anticipated advance of a security on a more limited risk basis than would be possible if the security itself were purchased.In the event of a decline in the price of the underlying security, use of this strategy would serve to limit the amount of loss, if any, to the amount of the option premium paid.Conversely, if the market price of the underlying security rises and the call is exercised or sold at a profit, that profit will be reduced by the amount initially paid for the call. Put options may be purchased in order to hedge against a decline in market value of a security held by the purchasing Fund.The put effectively guarantees that the underlying security can be sold at the predetermined exercise price, even if that price is greater than the market value at the time of exercise.If the market price of the underlying security increases, the profit realized on the eventual sale of the security will be reduced by the premium paid for the put option.Put options may also be purchased on a security that is not held by the purchasing Fund in anticipation of a price decline in the underlying security.In the event the market value of such security declines below the designated exercise price of the put, the purchasing Fund would then be able to acquire the underlying security at the market price and exercise its put option, thus realizing a profit.In order for this strategy to be successful, however, the market price of the underlying security must decline so that the difference between the exercise price and the market price is greater than the option premium paid. 9 Option Writing.Call options may be written (sold) by such Funds.Generally, calls will be written only when, in the opinion of a Fund’s Adviser, the call premium received, plus anticipated appreciation in the market price of the underlying security up to the exercise price of the call, will be greater than the appreciation in the price of the underlying security. Put options may also be written.This strategy will generally be used when it is anticipated that the market value of the underlying security will remain higher than the exercise price of the put option or when a temporary decrease in the market value of the underlying security is anticipated and, in the view of a Fund’s Adviser, it would not be appropriate to acquire the underlying security.If the market price of the underlying security rises or stays above the exercise price, it can be expected that the purchaser of the put will not exercise the option and a profit, in the amount of the premium received for the put, will be realized by the writer of the put.However, if the market price of the underlying security declines or stays below the exercise price, the put option may be exercised and the Fund that sold the put will be obligated to purchase the underlying security at a price that may be higher than its current market value.All option writing strategies will be employed only if the option is “covered.”For this purpose, “covered” means that, so long as the Fund that has written (sold) the option is obligated as the writer of a call option, it will (i) own the security underlying the option; or (ii) hold on a share-for-share basis a call on the same security, the exercise price of which is equal to or less than the exercise price of the call written.In the case of a put option, the Fund that has written (sold) the put option will ( y ) maintain cash or cash equivalents in an amount equal to or greater than the exercise price; or ( z ) hold on a share-for share basis, a put on the same security as the put written provided that the exercise price of the put held is equal to or greater than the exercise price of the put written. Options on Securities Indices.Options on securities indices may by used in much the same manner as options on securities.Index options may serve as a hedge against overall fluctuations in the securities markets or market sectors, rather than anticipated increases or decreases in the value of a particular security.Thus, the effectiveness of techniques using stock index options will depend on the extent to which price movements in the securities index selected correlate with price movements of the Fund to be hedged.Options on stock indices are settled exclusively in cash. Risk Factors Relating to the Use of Options Strategies.The premium paid or received with respect to an option position will reflect, among other things, the current market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period, supply and demand, and interest rates.Moreover, the successful use of options as a hedging strategy depends upon the ability to forecast the direction of market fluctuations in the underlying securities, or in the case of index options, in the market sector represented by the index selected. Under normal circumstances, options traded on one or more of the several recognized options exchanges may be closed by effecting a “closing purchase transaction” (i.e., by purchasing an identical option with respect to the underlying security in the case of an option written and by selling an identical option on the underlying security in the case of an option purchased).A closing purchase transaction will effectively cancel an option position, thus permitting profits to be realized on the position, to prevent an underlying security from being called from, or put to, the writer of the option or, in the case of a call option, to permit the sale of the underlying security.A profit or loss may be realized from a closing purchase transaction, depending on whether the overall cost of the closing transaction (including the price of the option and actual transaction costs) is less or more than the premium received from the writing of the option.It should be noted that in the event a loss is incurred in a closing purchase transaction, that loss may be partially or entirely offset by the premium received from a simultaneous or subsequent sale of a different call or put option.Also, because increases in the market price of an option will generally reflect increases in the market price of the underlying security, any loss resulting from a closing purchase transaction is likely to be offset in whole or in part by appreciation of the underlying security held.Options will normally have expiration dates between three and nine months from the date written.The exercise price of the options may be below, equal to, or above the current market values of the underlying securities at the time the options are written.Options that expire unexercised have no value.Unless an option purchased by a Fund is exercised or a closing purchase transaction is effected with respect to that position, a loss will be realized in the amount of the premium paid. Futures Contracts and Related Instruments.To the extent indicated above under "Hedging Instruments," the Income Fund and the Short-Intermediate Fund may use futures contracts and options on futures contracts to reduce the risks associated with the types of securities in which each is authorized to invest and/or in anticipation of future purchases.A Fund may invest in futures-related instruments only for hedging purposes and not for speculation and only in a manner consistent with its investment objective and policies.The following discussion sets forth certain information relating to the types of futures contracts that the Funds may use, together with some of the risks that may be associated with their use. About Futures Contracts and Options on Futures Contracts.A futures contract is a bilateral agreement under which one party agrees to make, and the other party agrees to accept, delivery of the specified type of security or currency called for in the contract at a specified future time and at a specified price.In practice, however, contracts relating to financial instruments or currencies are closed 10 out through the use of closing purchase transactions before the settlement date and without delivery or the underlying security or currency.In the case of futures contracts based on a securities index, the contract provides for “delivery” of an amount of cash equal to the dollar amount specified multiplied by the difference between the value of the underlying index on the settlement date and the price at which the contract was originally fixed. Stock Index Futures Contracts.The Income Fund and the Short-Intermediate Fund may sell stock index futures contracts in anticipation of a general market or market sector decline that may adversely affect the market values of securities held.To the extent that securities held correlate with the index underlying the contract, the sale of futures contracts on that index could reduce the risk associated with a market decline.Where a significant market or market sector advance is anticipated, the purchase of a stock index futures contract may afford a hedge against not participating in such advance at a time when a Fund is not fully invested.This strategy would serve as a temporary substitute for the purchase of individual stocks which may later be purchased in an orderly fashion.Generally, as such purchases are made, positions in stock index futures contracts representing equivalent securities would be liquidated. Futures Contracts on Debt Securities.Futures contracts on debt securities, often referred to as “interest rate futures,” obligate the seller to deliver a specific type of debt security called for in the contract, at a specified future time.A public market now exists for futures contracts covering a number of debt securities, including long-term U.S. Treasury bonds, ten-year U.S. Treasury notes, and three-month U.S. Treasury bills, and additional futures contracts based on other debt securities or indices of debt securities may be developed in the future.Such contracts may be used to hedge against changes in the general level of interest rates.For example, a Fund may purchase such contracts when it wishes to defer a purchase of a longer-term bond because short-term yields are higher than long-term yields.Income would thus be earned on a short-term security and minimize the impact of all or part of an increase in the market price of the long-term debt security to be purchased in the future.A rise in the price of the long-term debt security prior to its purchase either would be offset by an increase in the value of the contract purchased by the Fund or avoided by taking delivery of the debt securities underlying the futures contract.Conversely, such a contract might be sold in order to continue to receive the income from a long-term debt security, while at the same time endeavoring to avoid part or all of any decline in market value of that security that would occur with an increase in interest rates.If interest rates did rise, a decline in the value of the debt security would be substantially offset by an increase in the value of the futures contract sold. Options on Futures Contracts.An option on a futures contract gives the purchaser the right, in return for the premium, to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put) at a specified price at any time during the period of the option.The risk of loss associated with the purchase of an option on a futures contract is limited to the premium paid for the option, plus transaction cost.The seller of an option on a futures contract is obligated to a broker for the payment of initial and variation margin in amounts that depend on the nature of the underlying futures contract, the current market value of the option, and other futures positions held by a Fund.Upon exercise of the option, the option seller must deliver the underlying futures position to the holder of the option, together with the accumulated balance in the seller’s futures margin account that represents the amount by which the market price of the underlying futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option involved.If an option is exercised on the last trading day prior to the expiration date of the option, settlement will be made entirely in cash equal to the difference between the exercise price of the option and the value at the close of trading on the expiration date. Risk Considerations Relating to Futures Contracts and Related Instruments.Participants in the futures markets are subject to certain risks.Positions in futures contracts may be closed out only on the exchange on which they were entered into (or through a linked exchange):no secondary market exists for such contracts.In addition, there can be no assurance that a liquid market will exist for the contracts at any particular time.Most futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit.It is possible that futures contract prices could move to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and subjecting some futures traders to substantial losses.In such event, and in the event of adverse price movements, a Fund would be required to make daily cash payments of variation margin.In such circumstances, an increase in the value of that portion of the securities being hedged, if any, may partially or completely offset losses on the futures contract. As noted above, there can be no assurance that price movements in the futures markets will correlate with the prices of the underlying securities positions.In particular, there may be an imperfect correlation between movements in the prices of futures contracts and the market value of the underlying securities positions being hedged.In addition, the market prices of futures contracts may be affected by factors other than interest rate changes and, as a result, even a correct forecast of interest rate trends might not result in a successful hedging strategy.If participants in the futures market elect to close out their contracts through offsetting transactions rather than by meeting margin deposit requirements, distortions in the normal relationship between debt securities and the 11 futures markets could result.Price distortions could also result if investors in the futures markets opt to make or take delivery of the underlying securities rather than engage in closing transactions because such trend might result in a reduction in the liquidity of the futures market.In addition, an increase in the participation of speculators in the futures market could cause temporary price distortions. The risks associated with options on futures contracts are similar to those applicable to all options and are summarized above under the heading “Hedging Instruments:Risk Factors Relating to the Use of Options Strategies.”In addition, as is the case with futures contracts, there can be no assurance that (i) there will be a correlation between price movements in the options and those relating to the underlying securities; (ii) a liquid market for options held will exist at the time when a Fund may wish to effect a closing transaction; or (iii) predictions as to anticipated interest rate or other market trends on behalf of a Fund will be correct. Margin and Segregation Requirements Applicable to Futures-Related Transactions.When a purchase or sale of a futures contract is made by a Fund, that Fund is required to deposit with its custodian (or broker, if legally permitted) a specified amount of cash or U.S. government securities (“initial margin”).The margin required for a futures contract is set by the exchange on which the contract is traded and may be modified during the term of the contract.The initial margin is in the nature of a performance bond or good faith deposit on the futures contract which is returned to the Fund upon termination of the contract, assuming all contractual obligations have been satisfied.The Fund utilizing a futures contract would expect to earn interest income on its initial margin deposits.A futures contract held by a Fund is valued daily at the official settlement price of the exchange on which it is traded.Each day the Fund pays or receives cash, called “variation margin” equal to the daily change in value of the futures contract.This process is known as “marking to market.”Variation margin does not represent a borrowing or loan by the Fund but is instead a settlement between the Fund and the broker of the amount one would owe the other if the futures contract expired.In computing daily net asset value, the Fund values its open futures positions at market. When purchasing a futures contract, a Fund will maintain, either with its custodian bank or, if permitted, a broker, and will mark-to-market on a daily basis, cash, U.S. government securities, or other highly liquid securities that, when added to the amounts deposited with a futures commission merchant as margin, are equal to the market value of the futures contract.Alternatively, a Fund may “cover” its position by purchasing a put option on the same futures contract with a strike price as high as or higher than the price of the contract held by the Fund.When selling a futures contract, a Fund will similarly maintain liquid assets that, when added to the amount deposited with a futures commission merchant as margin, are equal to the market value of the instruments underlying the contract.Alternatively, a Fund may “cover” its position by owning the instruments underlying the contract (or, in the case of an index futures contract, a Fund with a volatility substantially similar to that of the index on which the futures contract is based), or by holding a call option permitting a Fund to purchase the same futures contract at a price no higher than the price of the contract written by that Fund (or at a higher price if the difference is maintained in liquid assets with the Company’s custodian). When selling a call option on a futures contract, a Fund will maintain, either with its custodian bank or, if permitted, a broker, and will mark-to-market on a daily basis, cash, U.S. Government securities, or other highly liquid securities that, when added to the amounts deposited with a futures commission merchant as margin, equal the total market value of the futures contract underlying the call option.Alternatively, the Fund may cover its position by entering into a long position in the same futures contract at a price no higher than the strike price of the call option, by owning the instruments underlying the futures contract, or by holding a separate call option permitting the Fund to purchase the same futures contract at a price not higher than the strike price of the call option sold by the Fund. When selling a put option on a futures contract, a Fund will similarly maintain cash, U.S. government securities, or other highly liquid securities that equal the purchase price of the futures contract, less any margin on deposit.Alternatively, the Fund may cover the position either by entering into a short position in the same futures contract, or by owning a separate put option permitting it to sell the same futures contract so long as the strike price of the purchased put option is the same or higher than the strike price of the put option sold by the Fund. Swap Agreements.The Income Fund and the Short-Intermediate Fund may enter into swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year.In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor.The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount,” that is, the return on or increase in value of a particular dollar amount invested at a particular interest rate, or in a “basket” of securities representing a particular index.In the case of a credit default swap (“CDS”), the contract gives one party (the buyer) the right to recoup the economic value of a decline in the value of debt securities of the reference issuer if the credit event (a downgrade or default) occurs.This value is obtained by delivering a debt security of the reference issuer to the party in return for a previously agreed payment from the other party (frequently, the par value of the debt security).A swap option is a contract that gives a counterparty the right (but not the obligation) 12 to enter into a new swap agreement or to shorten, extend, cancel, or otherwise modify an existing swap agreement, at some designated future time on specified terms.These Funds may write (sell) and purchase put and call swap options. Certain swap agreements entered into by these Funds (but generally not CDSs) would calculate the obligations of the parties to the agreement on a “net basis.”Consequently, a Fund’s current obligations (or rights) under a swap agreement would be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).A Fund’s current obligations under such a swap agreement will be accrued daily (offset against any amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the segregation of liquid assets to avoid any potential leveraging.Obligations under swap agreements so covered will not be construed to be “senior securities” for purposes of a Fund’s investment restriction concerning senior securities.Other swap agreements, such as CDSs, may require initial premium (discount) payments as well as periodic payments (receipts) related to the interest leg of the swap or to the default of a reference obligation.A Fund will segregate assets necessary to meet any accrued payment obligations when it is the buyer of CDS.In cases where either Fund is a seller of a CDS, if the CDS is physically settled, the Fund will be required to segregate the full notional amount of the CDS. Because swap agreements are two party contracts and because they may have terms of greater than seven days, the “net amount” of a swap agreement may be considered to be illiquid.Moreover, the Funds bear the counterparty risk, i.e., risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty.The Funds will only enter into swap agreements with counterparties that meet the Funds’ standard of creditworthiness (generally, such counterparties would have to be eligible counterparties under the terms of the Fund s’ repurchase agreement guidelines).Certain restrictions imposed on the Funds by the Code may limit these Funds’ ability to use swap agreements. Depending on the terms of the particular option agreement, a Fund will generally incur a greater degree of risk when it writes a swap option than it will incur when it purchases a swap option.When a Fund purchases a swap option, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised.However, when a Fund writes a swap option, the Fund will become obligated, upon exercise of the option, to the terms of the underlying agreement. The swaps market is a relatively new market and is largely unregulated.Most swap agreements are exempt from most provisions of the Commodity Exchange Act of 1936, as amended ( the “CEA”) , and, therefore, are not regulated as futures or commodity option transactions under the CEA, pursuant to regulations approved by the Commodity Futures Trading Commission (“CFTC”).It is possible that developments in the swaps market, including potential government regulation, could adversely affect a Fund’s ability to terminate existing swap agreements or to realize amounts to be received under such agreements. As noted above, a Fund may enter into CDSs for investment purposes.If a Fund is a seller of a CDS contract, the Fund would be required to pay the par (or other agreed upon) value of a referenced debt obligation to the counterparty in the event of a default or other credit event by the reference issuer, such as a U.S. or foreign corporate issuer, with respect to debt obligations.In return, a Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred.If no default occurs, a Fund would keep the stream of payments and would have no payment obligations.As the seller, a Fund would be subject to investment exposure on the notional amount of the swap. If a Fund is a buyer of a CDS contract, the Fund would have the right to deliver a referenced debt obligation and receive the par (or other agreed-upon) value of such debt obligation from the counterparty in the event of a default or other credit event (such as a credit downgrade) by the reference issuer, such as a U.S. or foreign corporation, with respect to its debt obligations.In return, the Fund would pay the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred.If no default occurs, the counterparty would keep the stream of payments and would have no further obligations to the Fund.If a Fund is a seller of a CDS contract, the Fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or foreign corporate issuer, on the debt obligation.In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred.If no default occurs, the Fund would keep the stream of payments and would have no payment obligations.As the seller, the Fund would be subject to investment exposure on the notional amount of the swap. These Funds may enter into interest rate swaps.Interest rate swaps, in their most basic form, involve the exchange by a Fund with another party of their respective commitments to pay or receive interest.For example, a Fund might exchange its right to receive certain floating rate payments in exchange for another party’s right to receive fixed rate payments.Interest rate swaps can take a variety of other forms, such as agreements to pay the net differences between two different interest indexes or rates, even if the parties do not own the underlying instruments.Despite their differences in form, the function of interest rate swaps is generally the same:to increase or decrease a Fund’s exposure to fluctuations in long-or short-term interest rates.For example, a Fund may enter into a swap 13 transaction to preserve a return or spread on a particular investment or a portion of its Fund or to protect against any increase in the price of securities the Fund anticipates purchasing at a later date. The use of CDSs and interest rate swaps, like all swap agreements, is subject to certain risks.If a counterparty’s creditworthiness declines, the value of the swap would likely decline.Moreover, there is no guarantee that a Fund could eliminate its exposure under an outstanding swap agreement by entering into an offsetting swap agreement with the same or another party. These Funds may enter into total return swaps.Total return swaps are used either as substitutes for owning the physical securities that comprise a given market index or as a means of obtaining non-leveraged exposure in markets where no physical securities are available, such as an interest rate index.Total return refers to the payment (or receipt) of an index’s total return, which is then exchanged for the receipt (or payment) of a floating interest rate.Total return swaps provide a Fund with the additional flexibility of gaining exposure to a market or sector index by using the most cost-effective vehicle available. These Funds may enter into equity swaps.In an equity swap, payments on one or both sides are linked to the performance of equities or an equity index.Equity swaps are normally used to (i) initiate and maintain long or short equity exposures either in an index or a specific stock Fund; (ii) temporarily eliminate exposure to an equity Fund without disturbing the underlying equity position; or (iii) increase, reduce, or eliminate market exposure to a single issue or a narrow stock Fund or obtain greater diversification for a limited period of time without disturbing an underlying position. The Funds bear the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty.If such a default occurs, a Fund will have contractual remedies pursuant to the swap agreements, but such remedies may be subject to bankruptcy and insolvency laws which could affect a Fund’s right as a creditor. The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation.As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments which are traded in the OTC market.For purposes of applying these Funds’ investment policies and restrictions (as stated in the Prospectus and this SAI), swap agreements are generally valued by the Funds at market value.The manner in which certain securities or other instruments are valued by the Funds for purposes of applying investment policies and restrictions may differ from the manner in which those investments are valued by other types of investors. Securities of Other Investment Companies.Each Fund may invest in securities issued by other investment companies as permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).As a shareholder of another investment company, a Fund would bear, along with other shareholders, its pro rata portion of that company’s expenses, including advisory fees.These expenses would be in addition to the advisory and other expenses that such Fund bears directly in connection with its own operations.Investment companies in which a Fund may invest may also impose a sales or distribution charge in connection with the purchase or redemption of their shares and other types of commissions or charges.Such charges will be payable by that Fund and, therefore, will be borne directly by shareholders. Income Participation Loans.The Short-Intermediate Fund, the Income Fund and the Balanced Fund may make or acquire participations in privately negotiated loans to borrowers.Frequently, such loans have variable interest rates and may be backed by a bank letter of credit; in other cases they may be unsecured.Such transactions may provide an opportunity to achieve higher yields than those that may be available from other securities offered and sold to the general public. Privately arranged loans, however, will generally not be rated by a credit rating agency and will normally be liquid, if at all, only through a provision requiring repayment following demand by the lender.Such loans made by the Short-Intermediate Fund, the Income Fund and the Balanced Fund may have a demand provision permitting such Fund to require repayment within seven days.Participation in such loans, however, may not have such a demand provision and may not be otherwise marketable.To the extent these securities are not readily marketable, they will be subject to a Fund’s 5% limitation on investments in illiquid securities.Recovery of an investment in any such loan that is illiquid and payable on demand will depend on the ability of the borrower to meet an obligation for full repayment of principal and payment of accrued interest within the demand period, normally seven days or less (unless such Fund determines that a particular loan issue, unlike most such loans, has a readily available market).As it deems appropriate, the Company’s Board of Directors (the “Board of Directors” or “Board”) will establish procedures to monitor the credit standing of each such borrower, including its ability to honor contractual payment obligations. The Short-Intermediate Fund, the Income Fund and the Balanced Fund will purchase income participation loans only if such instruments are, in the opinion of each Fund’s Adviser, of comparable quality to debt securities rated BBB or better by S&P, Baa or 14 better by Moody’s, or the equivalent rating or better by an NRSRO.None of these Funds will invest more than 5% of its assets in such securities. Other Loans.In order to generate additional income, each Fund may, from time to time, lend its portfolio securities to broker-dealers, banks or institutional borrowers of securities.A Fund must receive 100% collateral in the form of cash or U.S. government securities.This collateral will be valued daily by the lending Fund’s Adviser.Should the market value of the loaned securities increase, the borrower must furnish additional collateral to that Fund.During the time portfolio securities are on loan, the borrower pays that Fund any dividends or interest received on such securities.Loans are subject to termination by such Fund or the borrower at any time.While a Fund does not have the right to vote securities on loan, each Fund intends to terminate the loan and regain the right to vote if that is considered important with respect to the investment (s ee the Funds’ Proxy Voting Policies and Procedures contained in Appendix B to this SAI ) .In the event the borrower would default in its obligations, such Fund bears the risk of delay in recovery of the portfolio securities and the loss of rights in the collateral.A Fund will enter into loan agreements only with broker-dealers, banks or other institutions that the Fund’s Adviser has determined are creditworthy under guidelines established by theBoard of Directors. Repurchase Agreements.Securities held by each of the Funds may be subject to repurchase agreements.Under the terms of a repurchase agreement, a Fund would acquire securities from member banks of the FDIC and/or registered broker-dealers which the applicable Fund’s Adviser deems credit-worthy under guidelines approved by theBoard of Directors, subject to the seller’s agreement to repurchase such securities at a mutually agreed-upon date and price.The repurchase price would generally equal the price paid by a Fund plus interest negotiated on the basis of current short-term rates, which may be more or less than the rate on the underlying portfolio securities.Securities subject to repurchase agreements will be of the same type and quality as those in which such Fund may invest directly.The seller under a repurchase agreement will be required to continually maintain the value of collateral held pursuant to the agreement at not less than the repurchase price (including accrued interest) plus the transaction costs, including loss of interest, that such Fund reasonably could expect to incur if the seller defaults.This requirement will be continually monitored by the Advisers of the Funds which are parties to these agreements, and if the seller were to default on its repurchase obligation or become insolvent, a Fund holding such obligation would suffer a loss to the extent that the proceeds from a sale of the underlying portfolio securities were less than the repurchase price under the agreement, or to the extent that the disposition of such securities by such Fund were delayed pending court action.Additionally, there is no controlling legal precedent confirming that a Fund would be entitled, as against a claim by such seller or its receiver or trustee in bankruptcy, to retain the underlying securities, although the Board of Directors believes that, under the regular procedures normally in effect for custody of a Fund’s securities subject to repurchase agreements and under federal laws, a court of competent jurisdiction would rule in favor of the Company if presented with the question.Securities subject to repurchase agreements will be held by that Fund’s custodian or another qualified custodian or in the Federal Reserve/Treasury book entry system.Repurchase agreements are considered to be loans by a Fund under the 1940 Act. Reverse Repurchase Agreements.Each of the Funds may borrow funds for temporary purposes by entering into reverse repurchase agreements in accordance with that Fund’s investment restrictions.Pursuant to such agreements, a Fund would sell portfolio securities to financial institutions such as banks and broker-dealers, and agree to repurchase the securities at a mutually agreed-upon date and price.Each Fund intends to enter into reverse repurchase agreements only to avoid otherwise selling securities during unfavorable market conditions to meet redemptions.At the time a Fund enters into a reverse repurchase agreement, it will place in a segregated custodial account assets such as U.S. government securities or other liquid, high grade debt securities consistent with such Fund’s investment restrictions having a value equal to the repurchase price (including accrued interest), and that Fund’s Adviser will subsequently continually monitor the account to ensure that such equivalent value is maintained at all times.Reverse repurchase agreements involve the risk that the market value of the securities sold by a Fund may decline below the price at which a Fund is obligated to repurchase the securities and that the buyer may default on its obligation to sell such securities back to a Fund.Reverse repurchase agreements are considered to be borrowings by a Fund under the 1940 Act. Except as otherwise disclosed to the shareholders (“Shareholders”) of a Fund, the Company will not execute portfolio transactions through, acquire portfolio securities issued by, make savings deposits in, or enter into repurchase or reverse repurchase agreements with the Advisers, the Company’s Administrator, or their affiliates, and will not give preference to the Advisers’ correspondents with respect to such transactions, securities, savings deposits, repurchase agreements and reverse repurchase agreements. Illiquid Securities.Each Fund may invest up to 5% of its net assets in illiquid securities (i.e., securities that cannot be disposed of within seven days in the normal course of business at approximately the amount at which the Fund has valued the securities (“Illiquid Securities”)), except the International Fund may invest up to 10% of its net assets in Illiquid Securities.The Board of Directors has the ultimate authority to determine which securities are liquid or illiquid for purposes of this limitation.Certain securities (“restricted securities”) exempt from registration or issued in transactions exempt from registration under the Securities Act of 1933, as amended (“Securities Act”) (securities that may be resold pursuant to Rule 144A or Regulation S under the Securities Act), may be considered liquid.The Board has delegated to the Advisers the day-to-day determination of the liquidity of a security, although it has retained 15 oversight and ultimate responsibility for such determinations.Although no definite quality criteria are used, the Board of Directors has directed the Advisers to consider such factors as (i) the nature of the market for a security (including the institutional private or international resale market), (ii) the terms of the securities or other instruments allowing for the disposition to a third party or the issuer thereof (e.g., certain repurchase obligations and demand instruments), (iii) the availability of market quotations (e.g., for securities quoted in PORTAL Market), and (iv) other permissible relevant factors.Certain securities, such as repurchase obligations maturing in more than seven days, are currently considered illiquid. Restricted securities may be sold only in privately negotiated or other exempt transactions, qualified non-U.S. transactions, such as under Regulation S, or in a public offering for which a registration statement is in effect under the Securities Act.Where registration is required, a Fund may be obligated to pay all or part of the registration expenses and a considerable time may elapse between the decision to sell and the sale date.If, during such period, adverse market conditions were to develop, that Fund might obtain a less favorable price than prevailed when it decided to sell.Restricted securities will be priced at fair value as determined in good faith by the Board of Directors.If, through the appreciation of Illiquid Securities or the depreciation of liquid securities, a Fund is in a position where more than 5% (10% for the International Fund) of the value of its net assets is invested in illiquid assets, including restricted securities which are not readily marketable, that Fund will take such steps as it deems advisable, if any, to reduce the percentage of such securities to 5% (10% for the International Fund) or less of the value of its net assets. Temporary Defensive Positions.During temporary defensive periods as determined by the Advisers, as appropriate, each Fund may hold up to 100% of its total assets in high-quality short-term obligations including domestic bank certificates of deposit, bankers’ acceptances, repurchase agreements secured by bank instruments, treasury securities, government issued securities and money market securities.To the extent that a Fund invests in these obligations, such Fund may not achieve its investment objective. Over-the-Counter Market.The Balanced Fund, the Core Equity Fund, the Growth Opportunities Fund, the Small Company Fund, the International Fund and the Large Cap Fund may each invest in common stocks, some of which will be traded in the over-the-counter market.In contrast to the securities exchanges, the over-the-counter market is not a centralized facility which limits trading activity to securities of companies which initially satisfy specified standards.Any security can be traded in the over-the-counter market as long as a broker-dealer is willing to make a market in the security.Because there are no minimum requirements for a company’s assets or earnings or the number of its stockholders in order for its stock to be traded over-the-counter, there is great diversity in the size and profitability of companies whose stocks trade in this market, ranging from relatively small little-known companies to well-established corporations.When the Fund disposes of such a stock, it may have to offer the shares at a discount from recent prices or sell the shares in small lots over an extended period of time. Small and Medium Capitalization Companies.The Growth Opportunities Fund, the Small Company Fund and the Large Cap Fund may invest in securities issued by companies with relatively smaller or medium capitalization.Securities issued by companies with relatively smaller market capitalizations in general present greater risks than securities issued by companies with larger market capitalization and may be subject to large, abrupt or erratic fluctuations in price due, in part, to such factors as the issuer’s dependence upon key personnel, the lack of internal resources, the inability to obtain funds from external sources, and dependence on a new product or service for which there is no firmly established market.An emphasis on appreciation and medium-capitalization companies may result in even greater risk than is inherent in other equity investment alternatives.These Funds will likely have somewhat greater volatility than the stock market generally, as measured by the S&P 500 Index. Under normal market conditions, the Small Company Fund intends to invest at least 80% of its total assets in common stocks and securities convertible into common stocks (such as convertible bonds, convertible preferred stocks, warrants, options and rights) issued by companies having small market capitalization, as defined in the Prospectus. Investment Restrictions Fundamental Restrictions Each Fund’s investment objective is a fundamental policy and may not be changed without a vote of the holders of a majority of such Fund’s outstanding Shares.In addition, the following investment restrictions may be changed with respect to a particular Fund only by a vote of the majority of the outstanding Shares of that Fund (as defined under “ADDITIONAL INFORMATION – Vote of a Majority of the Outstanding Shares”). Each Fund will not purchase securities of any one issuer, other than obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities, if, immediately after such purchase:(i) more than 5% of the value of such Fund’s total assets would be invested in such issuer; or (ii) such Fund would hold more than 10% of the outstanding voting securities of such issuer, except that up 16 to 25% of the value of a Fund’s total assets may be invested without regard to such limitations.There is no limit to the percentage of assets that may be invested in U.S. Treasury bills, notes, or other obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities. None of the Funds, except the International Fund, will: 1.Purchase any securities which would cause more than 25% of the value of a Fund’s total assets at the time of purchase to be invested in securities of one or more issuers conducting their principal business activities in the same industry, provided that:(i) there is no limitation with respect to obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities, and repurchase agreements secured by obligations of the U.S. government or its agencies or instrumentalities; (ii) wholly-owned finance companies will be considered to be in the industries of their parents if their activities are primarily related to financing the activities of their parents; and (iii) utilities will be divided according to their services i.e., gas, gas transmission, electric and telephone will each be considered a separate industry; 2.Borrow money or issue senior securities, except that each Fund may borrow from banks or enter into reverse repurchase agreements for temporary purposes in amounts up to 10% of the value of its total assets at the time of such borrowing; or mortgage, pledge or hypothecate any assets, except in connection with any such borrowing and in amounts not in excess of the lesser of the dollar amounts borrowed or 10% of the value of such Fund’s total assets at the time of its borrowing.A Fund will not purchase securities while its borrowings (including reverse repurchase agreements) exceed 5% of its total assets; and 3.Make loans, except that each Fund may purchase or hold debt instruments and lend portfolio securities in accordance with its investment objective and policies, and may enter into repurchase agreements as described above. The Short-Intermediate Fund, the Income Fund, the Balanced Fund, the Core Equity Fund, the Small Company Fund and the Large Cap Fund may not: 1. Purchase securities on margin, except for use of short-term credit necessary for clearance of purchases of portfolio securities; 2. Engage in any short sales; 3. Underwrite the securities issued by other persons, except to the extent that a Fund may be deemed to be an underwriter under certain securities laws in the disposition of restricted securities; 4. Purchase or sell commodities or commodities contracts, unless and until disclosed in the current Prospectus of such Fund; and 5. Purchase or sell real estate (although investments in marketable securities of companies engaged in such activities are not prohibited by this restriction). The Growth Opportunities Fund may not: 1. Act as an underwriter or distributor of securities other than Shares of the Fund (to the extent permitted by the 1940 Act) except to the extent that the Fund’s participation as part of a group in bidding or by bidding alone, for the purchase of permissible investments directly from an issuer or selling shareholders for the Fund’s own portfolio may be deemed an underwriting, and except to the extent that the Fund may be deemed an underwriter under the Securities Act, by virtue of disposing of portfolio securities; 2. Purchase or sell commodities or commodities contracts unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from engaging in transactions involving foreign currencies, futures contracts, options on futures contracts or options, or from investing in securities or other instruments backed by physical commodities); and 3. Purchase or sell real estate (although investments in marketable securities of companies engaged in such activities are not prohibited by this restriction). 17 The International Fund may not: 1. Purchase any securities that would cause more than 25% of the total assets of the Fund to be invested in the securities of one or more issuers conducting their principal business activities in the same industry.This limitation does not apply to (i) investments in the obligations issued or guaranteed by the U.S. government or its agencies and instrumentalities, and (ii) repurchase agreements involving such securities. For purposes of this limitation (i) utility companies will be divided according to their services (for example, gas, gas transmission, electric and telephone will each be considered a separate industry); (ii) financial service companies will be classified according to the end users of their services (for example, automobile finance, bank finance and diversified finance will each be considered a separate industry); technology companies will be divided according to their respective product lines and services; (iii) supranational entities will be considered a separate industry; and (iv) asset-backed securities secured by distinct types of assets, such as truck and auto loan leases, credit card receivables and home equity loans, will each be considered a separate industry; 2. Borrow money in an amount exceeding 33 1/3% of the value of its total assets, provided that, for purposes of this limitation, investment strategies that either obligate the Fund to purchase securities or require the Fund to segregate assets are not considered to be borrowing.Asset coverage of at least 300% is required for all borrowing, except where the Fund has borrowed money for temporary purposes in an amount not exceeding 5% of its total assets; 3. Make loans if, as a result, more than 33 1/3% of its total assets would be lent to other parties, except that the Fund may (i) purchase or hold debt instruments in accordance with its investment objectives and policies; (ii) enter into repurchase agreements; and (iii) lend its securities; 4. Act as an underwriter of securities of other issuers except as it may be deemed an underwriter in selling a portfolio security. 5. Issue senior securities (as defined in the 1940 Act) except as permitted by rule, regulation or order of the U.S. Securities and Exchange Commission (“SEC”); and 6. Purchase or sell real estate, unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from investing in securities or other instruments either issued by companies that invest in real estate, backed by real estate or securities of companies engaged in the real estate business). Non-Fundamental Restrictions The following additional investment restrictions may be changed by the Board of Directors without the vote of a majority of the outstanding Shares of a Fund: No Fund except for the International Fund may: 1. Purchase or otherwise acquire any securities if, as a result, more than 5% of that Fund’s net assets would be invested in securities that are illiquid; and 2. Purchase securities of other investment companies except (i) to the extent permitted by the 1940 Act and the rules, regulations and orders adopted thereunder, or (ii) in connection with a merger, consolidation, acquisition or reorganization. The Short-Intermediate Fund, the Income Fund, the Balanced Fund, the Core Equity Fund and the Small Company Fund may not: 1. Purchase participations or direct interests in oil, gas or other mineral exploration or development programs (although investments by such Funds in marketable securities of companies engaged in such activities are not prohibited in this restriction); and 2. Purchase or retain the securities of an issuer if, to the knowledge of such Fund’s management, the officers or Directors of the Company, and the officers or Directors of First National of Nebraska, Inc., a Nebraska corporation ("FNNI"), a financial services holding company, who each beneficially own more than 0.5% of the outstanding securities of such issuer, together own beneficially more than 5% of such securities. 18 The Growth Opportunities Fund may not: 1. Purchase securities on margin (except to obtain such short-term credits as are necessary for the clearance of purchases and sales of securities) or participate in a joint trading account; provided, however, the Fund may (i) purchase or sell futures contracts, (ii) make initial and variation margin payments in connection with purchases or sales of futures contracts or options on futures contracts, (iii) write or invest in put or call options on securities and indexes, and (iv) engage in foreign currency transactions.(The “bunching” of orders for the sale or purchase of marketable portfolio securities with other accounts under the management of the Growth Opportunities Fund’s Adviser, to save brokerage costs on average prices among them is not deemed to result in a securities trading account.); 2. Acquire Illiquid Securities if, as a result of such investment, more than 5% of the Fund’s net assets (taken at market value at the time of each investment) would be invested in Illiquid Securities; and 3. Engage in any short sales. The International Fund may not: 1. Purchase or sell commodities or commodities contracts unless acquired as a result of ownership of securities or other instruments; and 2. Purchase or hold Illiquid Securities (which term includes repurchase agreements and time deposits maturing in more than seven days) if, in the aggregate, more than 10% of its net assets would be invested in Illiquid Securities. If any percentage restriction described above (and in the Prospectus), except with respect to the limitation on borrowing, is satisfied at the time of investment, a later increase or decrease in such percentage resulting from a change in the value of the Fund’s assets will not constitute a violation of such restriction.However, should a change in net asset value or other external events cause a Fund’s investment in Illiquid Securities to exceed such Fund’s limit on its investments in such securities, that Fund will act to cause the aggregate amount of Illiquid Securities to come within such limit as soon as reasonably practicable.In such an event, however, a Fund would not be required to liquidate any portfolio securities where such Fund would suffer a loss on the sale of such securities. The International Fund has adopted a policy to invest at least 80% of its assets in equity securities.The International Fund will notify Shareholders 60 days prior to any change to this policy. Portfolio Turnover The portfolio turnover rate for each of the Funds is calculated by dividing the lesser of a Fund’s purchases or sales of portfolio securities for the year by the monthly average value of the portfolio securities.The SEC requires that the calculation exclude all securities whose remaining maturities at the time of acquisition were one year or less.The portfolio turnover rate may vary greatly from year to year as well as within a particular year, and may also be affected by cash requirements for redemptions of Shares.Portfolio turnover will not be a limiting factor in making investment decisions. For the fiscal year ended March 31, 2010, the International Fund’s portfolio turnover rate was 126% of the average value of the portfolio.This turnover rate was the result of a change in the portfolio managers and a philosophical shift of the investment focus of the International Fund.This is not an indication of what the portfolio turnover rate for the International Fund will be in the future. NET ASSET VALUE As indicated in the Prospectus, the net asset value (“NAV”) of each Fund is determined and the Shares of each Fund are priced each business day at the regularly scheduled close of trading on the New York Stock Exchange (“NYSE”) (typically 4 p.m. Eastern Time), or as of the close of the business day, whichever time is earlier.Currently, the following holidays are observed by the Funds:New Year’s Day, Martin Luther King Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. Each Fund calculates its NAV as follows: NAV (Value of Fund Assets) — (Fund Liabilities) Number of Outstanding Shares 19 Securities that are listed or traded on a stock exchange or the NASDAQ or National Market System (“NMS”), are valued at the closing price, if available, on the exchange or market where the security is principally traded (including the NASDAQ Official Closing Price for The Financial Industry Regulatory Authority (“FINRA”) traded securities).Where quotations are not readily available or are deemed unreliable, the Funds’ investments are valued at fair value as determined by management in good faith usingmethods approved by the Directors.Debt securities which will mature in more than 60 days are valued at prices furnished by a pricing service approved by the Directors subject to review and determination of the appropriate price by the Company, whenever a furnished price is significantly different from the previous day’s furnished price.Securities which will mature in 60 days or less are valued at amortized cost, which under normal market conditions approximates market value.In making such valuations, the pricing service utilizes dealer-supplied valuations which take into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data, without exclusive reliance upon quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of such securities.Short-term obligations are valued at amortized cost, which constitutes fair value as determined by the Board of Directors.Futures contracts are normally valued at the settlement price on the exchange on which they are traded.Fund securities (other than short-term obligations) for which there are no such valuations are valued at fair value as determined in good faith under the direction of the Board of Directors. Generally, trading in foreign securities, as well as U.S. government securities and certain cash equivalents and repurchase agreements, is substantially completed each day at various times prior to the close of the NYSE.The values of such securities used in computing the net asset value of the Shares of the Funds are determined as of such times.Prices of foreign securities denominated in foreign currency will be converted into U.S. dollar equivalents using the daily rate of exchange at the time of NAV calculation.Occasionally, events affecting the value of securities may occur between the times at which they are determined and at the close of the NYSE, which will not be reflected in the computation of NAV.If during such periods, events occur which materially affect the value of such securities, the securities will be valued at their fair market value as determined by management in good faith using methods approved by the Directors. For purposes of determining the NAV per Share of each Fund, all assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars at the mean between the bid and offer prices of such currencies against U.S. dollars furnished by a pricing service approved by the Directors. A Fund’s NAV per share will be calculated separately from the per Share NAV of the other Funds of the Company.“Assets belonging to” a Fund consist of the consideration received upon the issuance of Shares of the particular Fund together with all net investment income, earnings, profits, realized gains/losses and proceeds derived from the investment thereof, including any proceeds from the sale of such investments, any funds or payments derived from any reinvestment of such proceeds, and a portion of any general assets of the Company not belonging to a particular Fund.Each Fund will be charged with the direct liabilities of that Fund and with a share of the general liabilities of all of the Company’s Funds. ADDITIONAL PURCHASE, REDEMPTION, AND EXCHANGE INFORMATION Purchases.Shares of the Funds are sold on a continuous basis by the Funds’ distributor, Northern Lights Distributors, LLC (the “Distributor”), and the Shares may be purchased either directly from the Funds or through banks or certain other institutions.Investors purchasing Shares of the Funds may include officers, Directors, or employees of the Advisers or their correspondent or affiliated banks. Customers of First National Bank of Omaha (“First National”) or its correspondent or affiliated banks (collectively, the “Banks”) may purchase Shares in connection with the requirements of their qualified accounts maintained at the Banks. Shares of the Funds purchased through the Banks acting in a fiduciary, advisory, custodial, or other similar capacity on behalf of customers will normally be held of record by the Banks.With respect to Shares of the Funds so sold, it is the responsibility of the particular Bank to transmit purchase or redemption orders to the Company and to deliver federal funds for purchase on a timely basis.Beneficial ownership of Shares will be recorded by the Banks and reflected in the account statements provided by the Banks to their customers.A Bank will exercise voting authority for those Shares for which it is granted authority by the customer. The Banks and other institutions may impose particular customer account requirements in connection with investments in the Funds, such as minimum account size or minimum account thresholds above which excess cash balances may be invested in Fund Shares.In addition, depending on the terms of the particular account used to purchase Shares of the Funds, the Banks or other institutions may impose charges against the account.These charges could include asset allocation fees, account maintenance fees, sweep fees, compensatory balance requirements, transaction charges or other charges based upon account transactions, assets or income.The charges will reduce the net return on an investment in a Fund.Investors should contact their institutions with respect to 20 these fees and the particular institution’s procedures for purchasing or redeeming Shares.The Prospectus and this SAI should be read in conjunction with any such information received from the Banks or the institutions. Exchanges.If Shares are purchased through a Bank or other institution, the Shares may be exchanged only in accordance with that account’s instructions and procedures. Redemptions.If a customer has agreed with a Bank to maintain a minimum balance in his or her account with the Bank, and the balance in that account falls below that minimum, the customer may be obligated to redeem, or the Bank may redeem on behalf of the customer, all or part of the customer’s Shares of a Fund to the extent necessary to maintain the required minimum balance.The minimum balance required by any such Bank or other institution may be higher than the minimum required by the Company. The Company’s transfer agent, DST Systems, Inc. (the “Transfer Agent”), reserves the right to reject any signature guarantee if:(i) it has reason to believe that the signature is not genuine; (ii) it has reason to believe that the transaction would otherwise be improper; or (iii) the guarantor institution is a broker or dealer that is neither a member of a clearing corporation nor maintains net capital of at least $100,000. The Company may suspend the right of redemption or postpone the date of payment for Shares of a Fund during any period when (i) trading on the NYSE is restricted by applicable rules and regulations of the SEC, (ii) the NYSE is closed for other than customary weekend and holiday closings, (iii) the SEC has by order permitted such suspension, or (iv) an emergency exists as a result of which (a) disposal by the Company of securities owned by it is not reasonably practical, or (b) it is not reasonably practical for the Company to determine the fair value of the Funds’ net assets. MANAGEMENT OF THE COMPANY Directors and Officers Overall responsibility for management of the Company rests with its Board of Directors, which is elected by the Shareholders of the Company.The Company will be managed by the Directors in accordance with the laws of Nebraska governing corporations.The Board of Directors oversees all of the Funds.Directors serve until their respective successors have been elected and qualified or until their earlier death, resignation or removal.The Directors elect the officers of the Company to supervise actively its day-to-day operations. Information about the Directors and officers of the Company is set forth below: Name, Address and Date of Birth Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Operational Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director During Past 5 Years Interested Director* Michael Summers 1620 Dodge Street Omaha, NE 68197 Age:45 Director/ President Indefinite; Since 2007. Chief Financial Officer of First National Nebraska, Inc. (financial services) (November 2006 to present); Chief Financial Officer, Transgenomic, Inc. (biotechnology) (August 2004 to November 2006). 8 None Independent Directors Robert A. Reed 1620 Dodge Street Omaha, NE 68197Age:70 Director Indefinite; Since 1994. President and Chief Executive Officer, Physicians Mutual Insurance Company and Physicians Life Insurance Company (1974 to present). 8 None Gary D. Parker 1620 Dodge Street Omaha, NE 68197 Age:65 Director Indefinite; Since 2004. Retired. 8 None 21 Name, Address and Date of Birth Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s)
